Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 1 of 68 PageID: 48585




                                  Exhibit W
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 2 of 68 PageID: 48586


                           MARILYN HOLLEY - 04/05/2017                           ·




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 3 of 68 PageID: 48587


                           MARILYN HOLLEY - 04/05/2017                 Pages 2..5




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 4 of 68 PageID: 48588


                           MARILYN HOLLEY - 04/05/2017                 Pages 6..9




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 5 of 68 PageID: 48589


                           MARILYN HOLLEY - 04/05/2017              Pages 10..13




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 6 of 68 PageID: 48590


                           MARILYN HOLLEY - 04/05/2017              Pages 14..17




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 7 of 68 PageID: 48591


                           MARILYN HOLLEY - 04/05/2017              Pages 18..21




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 8 of 68 PageID: 48592


                           MARILYN HOLLEY - 04/05/2017              Pages 22..25




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 9 of 68 PageID: 48593


                           MARILYN HOLLEY - 04/05/2017              Pages 26..29




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 10 of 68 PageID:
                                  48594

                         MARILYN HOLLEY - 04/05/2017              Pages 30..33




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 11 of 68 PageID:
                                  48595

                         MARILYN HOLLEY - 04/05/2017              Pages 34..37




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 12 of 68 PageID:
                                  48596

                         MARILYN HOLLEY - 04/05/2017              Pages 38..41




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 13 of 68 PageID:
                                  48597

                         MARILYN HOLLEY - 04/05/2017              Pages 42..45




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 14 of 68 PageID:
                                  48598

                         MARILYN HOLLEY - 04/05/2017              Pages 46..49




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 15 of 68 PageID:
                                  48599

                         MARILYN HOLLEY - 04/05/2017              Pages 50..53




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 16 of 68 PageID:
                                  48600

                         MARILYN HOLLEY - 04/05/2017              Pages 54..57




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 17 of 68 PageID:
                                  48601

                         MARILYN HOLLEY - 04/05/2017              Pages 58..61




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 18 of 68 PageID:
                                  48602

                         MARILYN HOLLEY - 04/05/2017              Pages 62..65




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 19 of 68 PageID:
                                  48603

                         MARILYN HOLLEY - 04/05/2017              Pages 66..69




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 20 of 68 PageID:
                                  48604

                         MARILYN HOLLEY - 04/05/2017              Pages 70..73




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 21 of 68 PageID:
                                  48605

                         MARILYN HOLLEY - 04/05/2017              Pages 74..77




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 22 of 68 PageID:
                                  48606

                         MARILYN HOLLEY - 04/05/2017              Pages 78..81




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 23 of 68 PageID:
                                  48607

                         MARILYN HOLLEY - 04/05/2017              Pages 82..85




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 24 of 68 PageID:
                                  48608

                         MARILYN HOLLEY - 04/05/2017              Pages 86..89




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 25 of 68 PageID:
                                  48609

                         MARILYN HOLLEY - 04/05/2017              Pages 90..93




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 26 of 68 PageID:
                                  48610

                         MARILYN HOLLEY - 04/05/2017              Pages 94..97




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 27 of 68 PageID:
                                  48611

                         MARILYN HOLLEY - 04/05/2017            Pages 98..101




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 28 of 68 PageID:
                                  48612

                         MARILYN HOLLEY - 04/05/2017           Pages 102..105




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 29 of 68 PageID:
                                  48613

                         MARILYN HOLLEY - 04/05/2017           Pages 106..109




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 30 of 68 PageID:
                                  48614

                         MARILYN HOLLEY - 04/05/2017           Pages 110..113




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 31 of 68 PageID:
                                  48615

                         MARILYN HOLLEY - 04/05/2017           Pages 114..117




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 32 of 68 PageID:
                                  48616

                         MARILYN HOLLEY - 04/05/2017           Pages 118..121




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 33 of 68 PageID:
                                  48617

                         MARILYN HOLLEY - 04/05/2017           Pages 122..125




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 34 of 68 PageID:
                                  48618

                         MARILYN HOLLEY - 04/05/2017           Pages 126..129




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 35 of 68 PageID:
                                  48619

                         MARILYN HOLLEY - 04/05/2017           Pages 130..133




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 36 of 68 PageID:
                                  48620

                         MARILYN HOLLEY - 04/05/2017           Pages 134..137




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 37 of 68 PageID:
                                  48621

                         MARILYN HOLLEY - 04/05/2017           Pages 138..141




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 38 of 68 PageID:
                                  48622

                         MARILYN HOLLEY - 04/05/2017           Pages 142..145




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 39 of 68 PageID:
                                  48623

                         MARILYN HOLLEY - 04/05/2017           Pages 146..149




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 40 of 68 PageID:
                                  48624

                         MARILYN HOLLEY - 04/05/2017           Pages 150..153




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 41 of 68 PageID:
                                  48625

                         MARILYN HOLLEY - 04/05/2017           Pages 154..157




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 42 of 68 PageID:
                                  48626

                         MARILYN HOLLEY - 04/05/2017           Pages 158..161




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 43 of 68 PageID:
                                  48627

                         MARILYN HOLLEY - 04/05/2017           Pages 162..165




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 44 of 68 PageID:
                                  48628

                         MARILYN HOLLEY - 04/05/2017                  Page 166




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 45 of 68 PageID:
                                  48629

                                    MARILYN HOLLEY - 04/05/2017                                                 i1
                              $59,000                         95:5 109:22 144:10        1:55
              $                   143:8                                                     163:19,20
                                                             12:30
                              $60,000                         122:13
   $10,000                        143:2                                                                 2
    35:16                                                    12A
                              $8,000                          113:12
   $11,000                        144:13                                                2
    143:25 145:21                                            13                             81:11,13,22 88:8,9,11,12
                              $8,600                          118:18,19,21 136:24           108:21 109:6 110:4,11
   $113,000                       144:9                       145:22
    146:9                                                                               20
                              $88,000                        14                             20:13,14 21:7,8,9,10
   $14,000                        142:20                      53:5 56:23 57:9 95:13         40:15 117:7 141:21,22
    101:16 102:14,21 103:23                                   96:9 97:7 98:17 102:6         143:8 146:8
   $16,000                                                    108:8 111:24 121:2,3
                                              0                                         20,000
    143:12,13 145:13                                         15                             143:3
   $172,000                   01                              40:15 71:7 76:25 90:3
                                                              91:13 95:19 96:13 97:20   2000
    143:7                         123:17,19
                                                              112:18 120:4 123:11,17        53:6 56:23 59:10 67:7,9
   $19,000                    07                              133:3 134:13 136:6,7,12       79:16 95:13 96:9 136:13,
    102:9 145:25                  141:19                      143:21 146:1 151:23           22 138:8 141:8,9,10
                                                                                            160:8,22 161:17
   $2,000                     09                             16
    106:16,18 107:7,18,24         141:24                      103:2 104:16 139:19,20,   2001
    114:2                                                     22 144:5                      67:11,16 68:11 79:16
                                                                                            96:13 100:12,19 102:17
   $2,300                                     1              17                             103:2 104:17 118:22
    145:17                                                    137:21 140:22,23              119:1 121:4 123:11
   $20,000                    1                                                             161:17
                                                             18
    141:6                         51:15,16,17
                                                              118:22 119:1 141:4,5      2002
   $24,000                    10                              142:3                         79:16 105:14,17 108:4
    146:4                         20:13 40:15 94:6,19 95:5
                                                             19                         2004
                                  105:12 108:4 114:10,11
   $250,000                                                   141:13,14                     143:3 146:1
                                  141:8
    21:12                                                    1950
                              1000                                                      2005
   $257,000                                                   110:25                        143:9
                                  158:4
    142:19                                                   1969
                              10:01                                                     2006
   $26,000                                                    137:9                         143:13
                                  6:8
    144:5                                                    1977
                              11                                                        2007
   $29,000                                                    110:25                        143:17,21
                                  83:8,9,18,19 94:20 95:5
    141:17 143:20                 108:3 109:8 113:21         1980                       2008
   $33,000                        114:8 141:9                 113:1                         143:24
    108:9                     11-CV-01754                    1980s                      2009
   $34,000                        6:7                         110:13                        142:3,10
    145:9                     113                            1987                       2010
   $350,000                       120:8,11                    137:9 160:13,14               62:21 98:11 144:5 146:5,
    141:16                    11:36                          1:08                           8

   $40,000                        85:8                        122:16                    2010/early
    143:16                    11:48                          1:43                           62:12

   $50,000                        85:11                       155:21                    2011
    38:22                     12                             1:47                           62:12,21 148:2 149:17
                                  83:8 84:22 94:13,21,25      155:24                        150:1



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 46 of 68 PageID:
                                  48630

                                     MARILYN HOLLEY - 04/05/2017                                                    i2
   2012                        31                                                            accuracy
       140:4 144:10                144:8,9                                  7                 58:21
   2015                        316                                                           accurate
       87:22 145:22                74:17                      7                               135:19 136:1,4 138:18,
                                                                  67:11 94:16 99:11           19
   2017                        32                                 100:22 105:14,17
       6:9                         145:8,9                                                   acting
                                                                                              60:22 67:6
   21                          33                                           8
       142:1,2 143:16              145:12,13                                                 action
                                                                                              6:7 36:15 38:5 39:7
   22                          34                             8
                                                                                              40:12 63:2 84:24 90:21
       110:16 121:4 142:6,7        145:15,16                      94:17 100:17,19 123:2
                                                                                              91:8
       143:24                                                     125:8
                               35
                                                                                             actions
   226                             145:20,21
                                                                                              83:21 89:1 108:25
       121:6,8,17                                                           9
                               36
                                                                                             actual
   228                             145:24,25
                                                              9                               69:17
       70:11,12,16,20
                               37                                 94:18 95:5 103:1           add
   23                              146:3,4
                                                              95                              118:5
       120:11 142:10,16,17
                               38                                 95:17                      addition
   230                             146:7,11,12
                                                              98                              95:23 96:1,3 108:22
       70:13,16,21 73:7
                                                                  20:17,21 65:13,14 71:8     additional
   24                                          4                  95:14 96:3 133:18           108:8 158:24
       143:1,2
                                                              99                             Additionally
   25                          4                                  160:22
                                   87:15,17,18 143:13                                         159:3
       52:24 53:4 56:1,3,17
       57:6,23,24 59:13 62:8   44307                                                         address
       64:19 100:19 102:17
                                                                            A                 85:3 158:2
                                   158:6,7
       143:6,7
                               47                             abatement                      addressing
   26                              119:5,6                        110:14                      150:7
       113:8,11 143:11,12
                                                              ability                        adequate
   26(a)                                       5                  39:14                       61:21
       87:19
                                                              able                           admission
   27                          5                                  43:18 47:1,8 58:4 76:23     42:20,22,23
       143:15,16 146:5             6:9 94:13,14 95:12 137:1       104:8 105:11 116:22        admitted
   28                          50                                 117:16 124:10 134:18,21     78:21 80:20
       143:19,20                   94:6                           145:4,6 153:12
                                                                                             advice
   289                         50-pound                       absence                         27:7,10,11,13,17,19
       74:3                        119:16                         60:25                       28:17,23 29:9 32:24
                                                              accept                          49:24 53:25 54:2,4,6
   29
                                                                  36:5                        56:6,8 71:18,20 72:1,3
       143:23 144:1                            6
                                                                                              89:21,25 91:25 139:4
                                                              accepted                        146:16
                    3          6                                  53:11,18 55:3 56:2,12,
                                   68:18 94:15 96:12,17           15,18 57:16,19 58:2,25     advise
                                   119:12 123:2,6,9,11            59:3,16,20,24 60:8,17,18    36:12 38:12,14,15
   3                               124:20,22,23 136:13                                        133:25
                                                                  61:25 118:4 140:11
       85:12,15 102:6 106:7
                                                              Account                        advised
   30                                                                                         35:12 37:12
                                                                  108:6
       20:15 94:6 144:4,5




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 47 of 68 PageID:
                                  48631

                                  MARILYN HOLLEY - 04/05/2017                                               i3
   affairs                     allowed                       10:9                      arrangement
    158:16                      98:7 134:17                                             93:14
                                                            apologize
   affidavit                   Aluminum                      54:25 155:16              arrangements
    112:8                       139:23                                                  93:11 130:12
                                                            apology
   affiliated                  amended                       42:11,12                  Arthur
    88:25                       40:25 51:18 145:16                                      7:14
                                                            apparent
   afternoon                   amount                        114:19                    asbestos
    122:18,19 159:18,19         23:11 66:7,21 77:14                                     9:5,21 10:4,10 13:8,11,
                                                            Appeals'
                                108:9 117:9 129:7                                       15,19,25 14:8 15:13,14,
   age                                                       41:3
                                141:17 143:2,7,20,24                                    17,24 16:4,15 17:6,22
    7:17
                                144:9 145:9,17,21,25        appearances                 20:2,3,5 29:14 32:21
   aggregate                    146:4,8                      7:11                       35:14 37:3 44:24 45:18
    70:23 71:9 72:14,22,25                                                              46:5 47:14,21 48:13,16
                               amounts                      appears
    73:5,17 78:5                                                                        53:7,11,18 55:3 56:2,12,
                                23:13 113:16                 139:22 140:24 141:5,19
                                                                                        18,24 57:16 58:2 59:1,16
   ago
                               analyses                     applicable                  61:1,21 62:11,19 64:24
    29:24 30:2 31:18,20
                                111:11,20,21 112:11          108:24                     66:25 67:3,8,15 68:11
   agree                                                                                71:7 73:11 74:13,23 75:4
                               and/or                       applications                76:8,12 77:1,3 78:21
    20:25 78:18 80:16
                                64:22,25 74:21,23            23:19
    101:13 118:13 126:4                                                                 79:4,6,18,19,22 80:2,9,
                                108:24 115:9
                                                            applies                     14,21,24 81:6 88:22
   agreement                                                                            89:4,9 90:7 96:3,6 97:21
                               answer                        55:14
    18:25 19:14,16,18,20                                                                98:5 99:18,21 103:13,15,
                                13:12,22,23 17:18 21:14
    23:23 24:11,18 25:12                                    approach                    18 104:2 105:4,7 106:19
                                22:10 23:2 27:6,8,11,16,
    93:7,20 127:19 128:6,12,                                 52:23                      107:6,17,25 109:14,20
                                18,21,22 28:16,17,18
    23 129:1,4,21 132:4,17,                                                             110:7,8,14,16 111:1,4,5,
                                29:2,5 43:19 45:11,15       appropriate
    20 141:22                                                                           10 112:10,14 113:6,7,23
                                46:1,8,9,10,14 47:4,8,12     90:21
   agreements                   48:1,5,11 49:23,25 50:9                                 114:5 117:1,5,25 119:10,
    127:15 129:19 132:6         53:24,25 54:1,2,8 56:5,6,   approval                    14,15,16,23 133:14,23
                                7 58:4 65:19 71:21,25        142:18                     134:19 135:6,13 137:5,7
    150:23
                                72:1,2 76:23 89:22,24       approving                   138:23 139:11,24
   ahead                        90:18,22 91:3 92:19,22                                  141:14,23 142:7 144:15,
                                                             43:22
    17:15                                                                               16 147:8 148:8,11
                                93:1 116:23 117:16,20
   Akron                        119:14,16 120:15,18,24      approximate                 149:22 150:3 160:17
                                131:6 133:20 134:17          160:5                      161:7,14
    9:4 88:19 110:14 158:5
                                144:19,23,25 145:3,4        approximately
   Alex                                                                                asbestos'
                                147:12,18 148:20,22,23       160:4
    6:10                                                                                112:19
                                150:9,13 154:5,15,19
   alive                        155:3                       April                      asbestos-containing
                                                             6:9 143:8 144:5 145:22     112:21,24
    53:7 57:10                 answered                      146:1,5
   allegations                  41:10                                                  asbestos-like
    26:18 32:11 41:2 107:4
                                                            area                        113:17
                               answers                       53:12,19 56:13,16 88:20
    157:15,19,23                23:5 57:24 72:10 81:23                                 asbestos-related
   alleged                      162:2                       aren't                      21:2 120:6 133:16
                                                             42:9                       134:19 137:25 146:17
    17:22 42:1 43:7 61:7       ante
    63:1 87:10 91:9                                         argue                       148:3
                                66:9
                                                             152:25                    asbestosis
   allegedly                   anybody
    16:19                                                   argument                    98:8
                                27:25 30:8 31:2 34:5
                                37:19 39:21 57:23 59:5       153:2,4                   aside
   allow
    49:10                       134:7 137:18                argumentative               12:9 37:3 126:8

                               Apart                         152:7,9                   asked



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 48 of 68 PageID:
                                  48632

                                  MARILYN HOLLEY - 04/05/2017                                             i4
    18:1 21:24 32:6,9,17       attention                   85:10 87:22 92:5,10       believe
    33:1,5,14 34:5 41:9         88:7 100:17                100:9 109:6 113:21         9:2,10 11:22 12:13 27:22
    52:14,16,17 69:22                                      114:8 115:13 122:15        28:6 30:5 31:1 38:12
                               attorney
    103:12 139:1 148:7,10                                  153:8 155:23 159:6         41:24 42:4 56:13 72:16
                                13:3 18:14 20:1 24:3,9,
    150:6 151:7,14,18,20,24                                                           82:25 83:1 85:24 86:20
                                10 28:8,22 31:3 32:5      bags
    152:1,5 156:6 162:12                                                              129:14 135:8 139:8
                                36:17 49:13 56:13,25       119:12,16,17
                                                                                      145:6 149:22 150:19
   asking                       57:12 58:9 61:2,14
                                                          balance                     156:6,25 160:7 161:8
    17:2 18:6 48:5,6 71:19      62:13,22 69:19 84:20,21
                                                           159:1
    72:6 75:17 99:6 106:24      85:5 88:19 129:5 135:9,                              Bell
    116:11 118:1 147:10         11 136:15 138:12,13,16    ballpark                    99:21
                                142:24 147:23 151:23       139:18
   asks                                                                              best
                                156:25 157:8
    128:1                                                 based                       8:22 23:21 32:3 51:14
                               attorney's                  11:19,21 15:9 24:23        57:17 59:22 62:20 95:20
   aspects
                                142:20 143:8               26:18 46:3 47:4,6,10,20    98:9 122:1 136:2,5
    131:16
                                                           59:23 60:14 61:25 71:6     147:22 160:18
                               attorney-client
   Assaf                                                   79:3,11,12,21 80:6,11
                                21:22 22:10 27:23                                    better
    6:19 7:23 21:15,21 22:1,                               82:6 97:20 104:9 107:3,
                                131:11,14                                             45:14 60:7 132:9
    4,8,21 23:1 28:21 29:1,6                               11 116:7,21 118:3
    31:12,15 52:22 71:14,17    attorney-clients            128:22 132:13 152:3       Bevan
    72:8 81:9,16,19 82:16,19    154:7                                                 15:3,7,21,25 16:5,20
                                                          BASF
    85:13 86:1,6 90:23                                                                17:9,23,24 18:15,18
                               attorneys                   6:5,20,22,24 11:1,4
    91:19,24 92:3,9 94:12                                                             19:3,7,10,11,21,23 24:6,
                                11:21 12:5,9,13,15         14:11 20:6 25:22 66:7,
    111:18 122:10,17                                                                  10,12,17 25:3,5,11,20
                                14:21,24 18:2,11 25:2      10,14,18,20 73:17,22
    124:18,23 125:1,7,12                                                              26:15,21 27:13,24 28:14
                                31:19 32:1,6,13 33:1,6,    77:16 88:24 147:11,15
    126:3,13 127:17,23                                                                29:12 33:8,22 35:15
                                10 35:8 36:9 38:8,12       148:1,7 149:10,17 150:1
    128:3,7,10,15 130:19,23                                                           36:13,17 37:4,25 38:9
                                39:6 43:10,23 50:3,4,5
    131:1,5,8,11,17,24                                    BASF'S                      43:2,3,5,6,9 46:23 47:1
                                51:8 52:17,18 60:9,15
    132:3,8 133:7,12 148:24                                53:9 54:22 61:22 64:23     51:11 52:3,10,19 55:19
                                62:1 63:22 64:8 88:25
    149:4 151:10,14,17                                     71:2 81:23 162:2,22        56:20,25 57:7,9,12,18
                                127:9,10,12 134:17
    152:8,16 153:3 154:10,                                                            58:10 59:6 60:6,19 61:3,
    14,18,22 155:18 156:5
                                151:23                    basic                       9,12,15 62:2,5,13,18
                                                           49:18
                               attorneys'                                             63:3 64:15 65:7,24
   Assaf's
                                32:23                     basically                   67:19,22,25 68:2 69:14
    72:4
                                                           40:6 69:9 98:2             70:25 71:6 73:4,11,25
                               August
   asserted                                                                           74:1,15,16 76:25 79:3,
    92:8,16
                                104:16 143:13             basing                      11,13 80:1,12 84:20,21
                                                           22:14,17                   85:5 86:11,19 87:11,13
                               authorization
   asserting                                                                          88:13,19 89:16 90:3
    90:20 91:23 148:19
                                70:25 73:16,21            basis
                                                           9:10 12:13 26:14 28:19     91:7,13 92:21 93:2,8,21
    154:12                     automatic                                              96:14 97:21 98:13,18
                                                           50:21,23 79:13 83:23
                                92:15                                                 99:13 100:20 102:6,21
   assertion                                               116:21 117:17 131:8
    91:22 92:13                avenue                      144:24 147:2 157:7         104:4,15 105:6,14 107:1,
                                158:4,5                                               4,5 108:6 109:11 110:1,
   associates                                             becoming                    24 111:19 113:4,11,13
    19:3 108:7                 award                       104:25                     114:5 115:1,8,9 120:4
                                28:1                                                  121:7,11 122:1 123:3,16
   assume                                                 beginning
    7:10 103:23                aware                       6:2 84:7 103:11            125:9,18,19,20 126:15,
                                19:13 24:17 94:8 158:25                               23 130:1 132:23 135:11
   astounding                                             behalf                      136:3,16 137:16,19
    110:16                                                 7:11,14 108:7 109:24       138:13 140:7,9 142:22,
                                            B              137:25 155:11 156:2        23 143:3 147:19,23
   attached
                                                           163:7                      149:18,21 151:22 156:7,
    86:7
                               back                       belief                      12,16,20 160:15,24
   attended                     12:9 58:5 79:16 83:8                                  161:11
                                                           98:9 104:9 157:7
    64:7



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 49 of 68 PageID:
                                  48633

                                MARILYN HOLLEY - 04/05/2017                                                i5
   Bevan's                   brought                      cases                       circumstances
    24:3,9 27:3 28:8 46:25    57:25                        20:8 29:14 32:21 37:3,9     8:20
    62:22 63:4 93:19 99:6                                  47:21 52:10 64:15 65:13,
                             bunch                                                    civil
    103:23 112:1 126:24                                    15 66:23 67:8,15 68:11
                              78:10,14                                                 6:7 7:18
    130:11 132:15 138:16                                   77:1,6,8,10 79:15,17
    146:16 155:8 160:21                                    90:7 98:17,21,23,25 99:7   CLAD
                                           C               101:17 102:2 115:3,24       101:25 114:15
   beyond
                                                           147:21
    147:11                                                                            claim
                             C-h-e-r-y-l                  cash                         75:4 76:12 77:15 106:1
   BFGOODRICH                 158:12                       136:12                      136:12
    9:4 66:3 78:3 109:25
    110:6,13,20,25 111:2     C.P.                         Cassandra                   claimed
    112:8,12,14,18,20,23      111:6                        6:25                        48:16
    113:5,22 119:10,23       Cahill                       Catalysts                   claims
    137:8 160:10 161:6        7:1,2,4 25:22 71:1 85:16     6:5 88:24                   55:10 61:22 74:5,6,23
   BFGOODRICH'S               88:24 156:3,13 157:15                                    76:9 84:25 88:22 89:6
                              163:8,9                     cause
    111:11,20 112:11                                                                   100:12 108:19 117:12
                                                           51:7 74:19
                             called                                                    135:6,13 139:10 141:5
   bit
                              7:17 10:19,21,23 11:1       caused                       148:4 160:17 161:13
    68:19 150:7
                              82:13                        15:13,14,17
                                                                                      clarified
   boilers
                             can't                        cement                       18:2 26:5
    110:8
                              10:8 20:25 24:2,15 27:11     137:7
                                                                                      clarify
   bonus                      30:6 31:17 32:19 33:4       certain                      16:3 63:7
    28:1                      47:24 49:7,25 63:17,19       16:10 32:12 36:16,18
                              67:4 82:4 87:21,24 101:2                                Clark
   bottom                                                  75:21 78:2,25 79:9 85:22
                              107:15 132:24 138:24                                     112:9
    73:8,9 112:17 120:11                                   94:25 117:15 129:10
    121:7,18                  139:12 148:22                160:8 161:17               class
                             captioned                                                 8:1,5,7,8,21,22 11:9,17
   boxes                                                  certificate
                              96:22                                                    18:4,5 19:6 24:21,23
    68:18                                                  82:6
                                                                                       26:1,6,9 28:1,5,7,11
   Boyle                     care                         certificates                 31:3,4 33:8 34:2,25 35:6
    7:14 161:21,22            19:4                         106:6                       36:6,11,15 37:17 38:1,5,
                             carefully                                                 6 39:7,9 40:12 41:15,23,
   brand                                                  certified
                              55:22                                                    24 42:5,6,11 43:12,21,24
    121:13                                                 7:20
                                                                                       44:4,5,16 57:22 60:1
   break                     case                         certify                      63:2,22,25 64:2,8 69:4
    81:20 85:6 122:5 125:3    6:15 8:5 11:10,11,19         135:15                      74:6,22 75:1 76:3 87:18
    155:17                    13:10 14:1,2 18:22                                       88:21 91:12,15 94:4
                              19:18,20 20:2,3,9 24:22,    change                       114:25 115:4,11,23
   Breckenridge               23 25:1,16 26:1 30:18        24:13 101:12
                                                                                       116:4,12,16,17 117:21,
    98:24 101:15 108:7,20     32:7,11,17 33:25 34:11,     check                        22 118:1 127:8,14
   Brent                      14 35:2,3,8,14,24 36:21      132:10
                              37:6,9 38:7,22,23 39:16                                 clean
    121:11
                              40:7,9,10 41:3 46:5,15,     checked                      158:1
   briefed                    19 47:2,6 59:6 65:1,6,10,    125:2
                                                                                      clear
    23:9                      25 69:18 75:8 80:7          checks                       17:19 33:9,11 72:6 85:1
   briefing                   84:10,11,13 85:3 87:9        134:12,13                   130:7
    152:21                    88:5 89:17 90:14 92:22
                              93:4,9,22 94:3 96:6         Chemical                    client
   bringing                   103:22 107:5 117:23,24       101:9,10 103:6 108:14       24:14 59:15 92:19 129:5
    46:12                     126:10,16 128:19 129:6,      139:23                      156:8,10
                              9,16,17,20,22 130:2,13                                  client's
   brother                                                Cheryl
                              132:16,21 139:3 149:17                                   118:11
    87:1,3                                                 158:12
                              153:20,21,25



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 50 of 68 PageID:
                                  48634

                                  MARILYN HOLLEY - 04/05/2017                                               i6
   clients                     compensation                Connolly                  Cooper
    73:12 105:23,25 106:4,6,    14:6 15:23,24 16:2,8,14,    7:4                       78:3
    10 156:3                    19,23 19:15 20:5 21:1,11
                                                           consent                   copies
                                42:20 61:21 93:21 95:18
   clients'                                                 70:24 73:16               34:8 67:19 68:8
                                97:23 98:7 116:3 118:5
    70:24 89:6
                                                           consenting                copy
                               complaint
   coaching                                                 146:16                    52:5 67:24 82:17 86:2
                                12:17,19,21 15:9 26:19,
    72:9,12                                                                           123:16 128:16 162:17
                                20 30:4,6 32:11 40:25      consider
   colleagues                   44:9,20 51:15,18 55:9,15    39:2 60:8,16 134:3,4,5   Coren
    64:13                       57:20 58:7,9,13,21 59:9,    154:21                    6:13,14 13:20 17:13
                                15 60:3,13 63:2,10,13,                                18:14 19:1 20:22 21:13,
   collective                   15,20 70:12 95:13 98:11,
                                                           consideration
                                                                                      17,24 22:2,6,17,24 23:4
    72:18                                                   38:18
                                24 108:20 123:5,12                                    25:8 27:4,15 28:15,24
   come                         124:14,21 125:19 148:1,    Consolidated               29:3 31:14,16 35:10
    12:9 32:13 80:12 109:6      7 150:1 157:12,13,15,19,    96:22 114:16,21           36:7,10,24 37:1 38:2,8,
    126:21 127:5                24                                                    10,25 39:18,20 40:1
                                                           contact                    41:7,9 42:2,13 43:6,9,13,
   commenced                   complaint's                  157:4
                                                                                      17 44:1,11 45:9 47:25
    53:7 56:24 57:10            99:8
                                                           contacted                  49:5 53:23 54:6,9,11,14,
   comment                     complaints                   126:21 161:5,12           19 55:13 56:4 60:4 63:7,
    132:14                      96:22 99:1 114:16,21                                  8 65:18 69:22 71:11,16,
                                115:18                     contain                    22 72:8,11 76:19 77:17
   Common                                                   113:16                    79:7 81:14,18 82:18
    53:8 57:25 109:1           complicated
                                                           contained                  89:18 90:17 91:1,17,21
                                91:4 92:14
   commonly                                                 26:18 61:1 64:24 110:6    92:1,2,7,12 104:6 105:10
    111:9 112:9                computer                     112:14 135:17 150:3       106:21 107:9,20 115:5,9
                                32:15 33:16 34:6                                      116:1,5 117:13 119:25
   communication                                           contaminated               124:8,18,22,24 125:5,23
    91:25                      concealment                  111:10 112:10             126:11 127:22,25 128:5,
                                74:21 75:9
   communications                                          content                    8,11,17 130:17,21,24
    33:22,24 34:2 154:7        conceivably                  148:8                     131:3,7,9,13,21 132:1,5
                                71:21                                                 133:19 144:18 145:2,5
   companies                                               contingency                147:9 148:14,16,18,21
    20:6 44:20,22 45:2 47:14   concept                      129:7,8,9                 149:2,6 150:5,17 151:5,
    48:15 50:1 51:12 99:17      48:2,4                                                10,13,16 152:3,6,12,17,
                                                           continue
    103:7,9,12,14,18 108:18                                                           24 153:6 154:4,12,16,20
                               concerned                    54:7,15 70:21
    115:3,19 120:5 138:23                                                             155:15,19 159:12 161:20
                                125:14
                                                           continues                  163:15
   company                     concerning                   71:3
    10:19,21,23 11:1 14:4,7,                                                         Coren's
                                89:3,8 157:14,19,24
    9 15:15,18 26:7,10,13,22                               contracted                 130:10
    45:17,20 46:4 47:23        concluded                    98:4
    48:6,13 49:3,11,20          163:20                                               Corning
    50:18,19 51:6,9 100:4,10
                                                           contributed                142:2
                               conferences                  66:7
    108:17 109:12,25 111:6                                                           Corning/fibreboard
                                57:13
    112:22,25 113:7,16,22,                                 control                    141:23
    25 117:5 137:8 140:10      confidential                 150:23
    144:14                      23:22 134:3,4,5 150:20                               Corp
                                154:21                     conversation               101:10
   company's                                                12:7 147:3 153:17
    45:22                      confidentiality                                       Corporation
                                22:18,22 23:23,24 24:1,    conversations              99:18 101:10 139:23
   compensate                                               10:17 11:21 14:20,23
                                11,16,18 25:12 150:22                                Corporation'
    13:11                                                   121:25 147:24
                               connection                                             101:12
   compensated                                             Cook
                                159:21 160:16                                        correct
    15:12,16 94:3                                           6:10



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 51 of 68 PageID:
                                  48635

                                  MARILYN HOLLEY - 04/05/2017                                                 i7
    15:6 17:3,4,6,9 18:9,10     10,12,15 127:5 128:1       dawned                       80:13 81:4 82:23 89:1
    23:16,18,20 24:9,13         133:24 135:14,18 142:17     125:15                      95:14,17 96:4 98:15,22,
    25:7,10,12,13 26:15,23                                                              25 99:3,14,17 100:13,23
                               covering                    day
    32:22,24,25 33:3 35:17,                                                             101:13 102:1,13,20
                                137:7                       6:13 37:24
    18,22 36:3,22 37:11                                                                 103:5,21 104:20 106:15,
    39:10 40:21 41:4 44:21,    create                      deal                         19 107:6 108:11 109:18
    22 47:18,19 51:13 55:11,    112:18                      67:23                       114:1,17 123:4 125:11
    16,20,21,22,24 59:19                                                                133:14,18 139:16 146:18
    61:9,10,13 62:3 66:11,
                               created                     dealing                      148:3 162:15 163:8
                                77:3                        97:20
    12,25 67:1,12,20 69:20,
                                                                                       defendants'
    21,23 73:25 77:9 78:16,    cursory                     deals                        35:13 51:16 62:10 74:13
    24 79:20 80:19,20 83:4,5    69:7                        90:19
                                                                                        81:11 85:12,15 87:15,17,
    84:13 86:15 90:8,9,16
                               custody                     dealt                        18 89:2,7 94:14,15,16,
    106:20 107:1 109:4
                                150:23                      56:25 66:24 67:2 151:22     17,18,19,20,21 118:18
    110:22 114:2,6 118:16
                                                                                        121:2 123:1,2 136:6
    120:6,7 131:7 135:7        Cuyahoga                    Dear                         139:19 140:22 141:4,13,
    138:7,15,18 139:2           53:9 55:4 57:16 58:1        105:21                      21 142:1,6,16 143:1,6,
    149:23 151:11 152:2         59:1,3,17,25 108:25
                                                           death                        11,15,19,23 144:4,8
    154:3,20 158:8 160:13,
                                                            47:15 67:9 106:5 135:23     145:8,12,15,20,24 146:3,
    14 162:23
                                           D                                            7 162:19 163:9
   correspondence                                          decedent
                                                            53:6 62:10 73:13 84:23     defense
    123:3 125:10               Dalmut                                                   62:11,19 98:14
   Correspondingly              6:23,24                    Decedent's
                                                            83:20                      definitely
    73:8,11                    damages                                                  102:23
   cost                         75:3,12,13,15,17,21        deceit
                                76:1,7 78:23                11:12                      deliberate
    75:7
                                                                                        74:20
   costs                       dangerous                   December
                                119:18                      143:24                     demand
    75:5
                                                                                        64:24 65:5
   couldn't                    Darnell                     decide
                                8:7 53:7 56:23 57:10        35:19,21 36:11 37:25       Dembrow
    31:5 42:15 139:15,18
                                73:13 95:13 96:18           38:6 152:22                 7:5 156:4,22 157:24
   counsel                      101:18 102:9 106:11        deciding                    dep
    6:11 27:7,10,12,17,19       109:2 118:21 119:9,22       70:23                       82:20
    28:17 29:9 49:24 53:25      123:5,12 124:14,21
    54:2,5,6 56:6,8 64:20       137:6 141:6 145:3          decision                    depends
    72:2,4 82:17 84:24 86:1                                 36:5 38:14 56:14 83:20      28:24
    89:21,25 93:18 98:14       Darnell's
    111:19 155:9 162:1          125:13                     decisions                   depose
                                                            41:3 83:23                  158:23
   count                       date
    95:14 103:8                 6:9 34:10 54:22 62:17      deems                       deposition
                                66:4 69:9 104:25 118:25     66:8                        6:3 9:23,25 10:1,2,7,9
   County                       125:25 153:12 159:5                                     18:8,17,23 41:6,14,17,21
    53:9 55:4 57:16 58:1                                   defendant                    51:21 84:7 103:12
                                160:5,9                     6:20 35:16 38:21 45:2
    59:2,4,17,25 108:25                                                                 118:21 121:4 122:20
                               dated                        53:10 56:11 66:3 80:18      155:5,8 163:20
   couple                       96:13 100:19 102:16         88:24 95:25 104:14
    31:21 68:18                 103:1 105:17 136:13         107:17,24 129:12 147:7     deposition's
                                142:3,10 143:8,12,13,16,                                152:21
   course                                                  defendants
    163:12                      20 144:9 145:21,25          7:2,17 8:14 12:2 20:2,9,   derived
                                146:4                       10,20,24 21:2,4,5 26:2      77:12
   court
    6:6 7:6 11:11 41:3 53:8    dates                        38:21 39:6 49:8 60:24      describe
    58:1 66:8 67:17 90:21       14:13 25:19                 61:20 65:14 67:2 71:8       9:2 68:17 83:19 84:23
    91:16 92:5 109:1 118:8,                                 77:1 78:1,3,10 79:18



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 52 of 68 PageID:
                                  48636

                                  MARILYN HOLLEY - 04/05/2017                                                 i8
   described                   differences                 diseases                     68:10,21,23 69:2 74:22,
    64:21 74:20                 97:22                       97:23                       25 101:3 122:23 124:9
                                                                                        126:4 129:13 140:8,14
   describing                  different                   dismiss
                                                                                        152:23 153:5 154:25
    137:3                       47:10 97:11,14,17           83:20 98:25 99:3
                                                                                        155:1 157:9,10,11
                                103:14 150:7
   description                                             dismissal                    158:16,24 159:25
    9:17                       disagree                     89:6 99:13 102:1 103:5
                                                                                       doesn't
                                20:21,25                    104:19,21
   deserve                                                                              29:5 50:8 68:2 79:6
    116:18                     disagreement                dismissed                    121:12 128:18 131:17,22
                                71:23                       44:10,13 45:23 46:2 49:2    132:2 152:4
   destroyed
                                                            61:17 77:16 100:13
    68:12                      discard                                                 doing
                                                            106:9
                                70:1                                                    26:23 132:19,20
   destruction
                                                           dismissing
    74:21                      discarded                                               dollars
                                                            103:22
                                68:12                                                   116:15
   detail
                                                           dispute
    83:19 137:4                disclose                                                don't
                                                            104:4,8 105:6,11
                                139:2                                                   8:10,17 10:5,12,13,14,16
   details
                                                           distinction                  11:8 13:12 14:13 16:24
    19:12,13 149:16            disclosed                                                19:2,3,12,16,19 20:18
                                                            120:13
                                86:9 138:21
   determination                                                                        22:6 25:19 28:9 29:17,
                                                           distribute                   19,21 30:12,19 31:1,14,
    118:7                      Disclosures
                                                            134:11
                                87:19                                                   16 36:18 43:18 44:3
   determine                                                                            45:11,25 46:9,10,20
                                                           distributed
    118:10                     discounted                                               47:3,11 48:2,11 50:5,15
                                                            134:13
                                136:12                                                  52:12 57:5 58:3,22,25
   determined
                                                           Distribution                 59:3,18,23 62:6 63:11
    118:12,15                  discovery
                                                            101:11                      66:21,22 70:1 80:21,22
                                133:24 152:20 155:7
   develop                                                                              86:6 87:24 93:4,15,16
                                162:21                     distributor
    57:13 84:24                                                                         94:5,8,10 104:24 106:25
                                                            121:13
                               Discovery's                                              107:12 115:22 116:22,23
   developed
                                152:18                     District                     117:20 118:4,6 125:6,14
    13:6 53:15,22 55:6 56:20
                                                            6:6                         129:11,12 132:5,6,19
                               discuss
   develops                                                                             136:19 151:6,19,20,21
                                10:18,21,23 11:1 27:25     divide
    117:8                                                                               152:15 153:18 154:5
                                122:20 140:9                116:16
   diagnosed                                                                            160:1 161:1,18,22 162:5
                               discussed                   document
    160:6,25 161:3                                                                     Donald
                                12:4,16 37:14 77:21         51:22,24 52:2 87:21
   diagnoses                    82:12 94:9 104:10 127:7     93:16 95:15 96:12,15,21     142:24
    97:17                       129:25 130:2 134:6,10       99:12 100:19 101:1         Dornbusch
                                                            108:4 111:25 112:1          7:15
   diagnosing                  discussing
                                                            113:13 115:17 120:9
    98:20                       24:19 132:24 153:21                                    dozens
                                                            125:24 129:4 136:8,18,
   Dickson                     discussion                   19 137:22 139:20,22         44:20 47:18,20 49:3
    22:20 23:7 91:5 92:18       10:6,10 146:25              140:2,6,23,24 141:2,18     draft
    144:22 147:17 149:14                                                                108:5
                               discussions                 documentation
    150:11
                                10:15 12:8,12 34:14,17,     116:7 134:23 135:1,12      drafts
   didn't                       18,20 37:13,22 39:5,10,
                                                           documents                    101:23
    10:13 44:8 45:3,17 51:6     11 92:21 93:2,5,6 130:10
                                                            23:14,15 30:25 31:1        draw
    67:2 79:19 80:2 103:14      131:15,19,25 153:9,10,
                                                            32:10,16 33:2,3,4,5         39:19 120:13
    109:20 119:18 121:22        13,19,24
                                                            39:23,24 40:2,8,11,14,
    148:24 152:9                                                                       Drown
                               disease                      16,18,19,23 41:8,12,16,
   difference                   98:4,6                      18,19,20 51:20 52:15,17,    7:7
    80:25                                                   19 62:16 64:14 67:19,23
                                                                                       due



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 53 of 68 PageID:
                                  48637

                                   MARILYN HOLLEY - 04/05/2017                                               i9
    89:6                       employment                  events                       17,18,19,20,21 113:8,11,
                                11:17                       40:21,24                    12 114:8 118:18 121:2
   duly
                                                                                        123:2 136:6 139:19
    7:19                       Emtal                       evidence
                                                                                        140:22 141:4,13,21
                                10:21 25:21 44:8,9,15       22:16 60:25 64:23 74:13,
                                                                                        142:1,6,16 143:1,6,11,
                                46:18,22 64:15 89:3,4,9,    22,25 75:6,7,9 89:4,9
               E                                                                        15,19,23 144:4,8 145:8,
                                10 103:6 108:11 118:12
                                                           evidenced                    12,15,20,24 146:3,7
   E's                         enclosed                     111:10 112:10
                                                                                       exist
    100:9                       96:21 98:20 105:22
                                                           Ex                           124:5
                                106:5 108:5
   earlier                                                  51:15,17 81:13,22 94:11,
                                                                                       existed
    42:24 44:19 51:19 52:14,   enclosing                    13 95:12 96:12,17 99:11
                                                                                        74:25
    16 61:7 115:10 133:21       98:19                       100:17,19 103:1 105:12
    151:7 152:9 156:5                                       108:3 109:8,22 113:21      existence
                               encourage
                                                            118:19,21 121:3 123:9,      64:21,22
   early                        102:22
                                                            11 124:20 125:8 136:7,
    62:21 148:2                                                                        exists
                               engaged                      12 139:20,22 140:23
                                                                                        125:25
   Eastern                      110:13                      141:5,14,22 142:2,7,17
    53:10 54:23 56:10 61:18                                 143:2,7,12,16,20 144:5,9   expect
                               Engelhard                    145:9,13,16,21,25 146:4,
    100:9                                                                               35:24 36:2,3,4 43:24
                                10:24 11:7 14:11 25:21
                                                            11                          49:13 50:1 51:8 103:17
   economic                     66:15,20 78:24 79:25
                                                                                        138:17,19,25 139:3
    154:1                       80:2,8 83:21 84:12,25      exact
                                85:4 147:16 149:19,21       82:4                       expectation
   economics                    150:4 161:12,16                                         42:18
    34:21                                                  exactly
                               Engelhard's                  10:5 44:3 63:11 152:22     expectations
   effect                       60:24 61:1                  160:7                       43:20
    26:8
                               ensure                      examination                 expenses
   effort                       136:4                       7:18,22 155:25 159:16       75:5
    75:6
                               entitled                    examined                    experience
   efforts                      35:7 81:22 87:18 96:13      7:20                        47:20 71:6 79:3 80:11
    84:23                       100:22 105:19 109:23                                    132:7
                                                           example
   either                       118:5 123:11 124:13,21
                                                            35:17 38:19                explain
    11:8 22:10 43:8 56:19       129:24 139:22 140:23
                                                                                        56:1
    68:8 93:19 118:14           149:10                     exception
    126:21 130:1 147:5                                      154:23                     explained
                               Eric
    153:17 161:6                                                                        133:21
                                7:9,11 159:12,13,20        excess
   Elizabeth                                                21:11                      exposed
                               estate
    6:23                                                                                9:5,8,15,20 10:4 11:3,6
                                8:6 9:7 19:21,23 24:5,7,   excuse
                                                                                        44:18,24 45:19 46:17,22
   email                        12,24 45:21 66:19 67:7,     7:10 14:16 23:21 91:21
                                                                                        48:14 96:25 97:4 115:20,
    52:4 82:20 162:4            17 75:25 76:14 77:23        148:14 155:15
                                                                                        25 116:9,10,18,20 117:1,
                                78:20 79:24 90:6 105:2
   emails                                                  excused                      11,18 118:2,3,11 119:23
                                114:2 142:23
    33:19,21 62:16 67:21,25                                 22:13                       121:23 137:6 161:8
    68:2 162:3                 estates
                                                           executed                    exposure
                                108:24
   employed                                                 101:21 105:22 141:7,8,      13:8 44:8 97:22 98:4
    137:8                      estimate                     19,24                       115:4 119:10 137:5
                                40:14                                                   144:16 160:17 161:13
   employees                                               executrix
    114:21                     et al                        105:2                      exposures
                                6:4,5                                                   114:22
   employers                                               exhibit
    97:12,15                   ethics                       51:16 81:11 85:12,15       extensive
                                45:8                        87:15,17,18 94:14,15,16,    69:11,12,17 152:20




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 54 of 68 PageID:
                                  48638

                                      MARILYN HOLLEY - 04/05/2017                                           i10
   extensively                 family                     files                        6,10 108:23
    23:9 112:7                  19:2,22 124:2,4 126:5      32:15 50:17 52:8,19
                                                                                      follows
                                134:9 136:21,23 158:3      68:17 69:14 93:17,19,24
   extent                                                                              7:21
                                                           123:15,21,22 125:21
    27:5,6,16 28:17 53:24      far
                                                           135:2,3 136:20,21          foregoing
    56:5 72:1 78:25 79:9        12:3 51:11
                                                                                       83:10
    89:20,22                                              filing
                               Farrell
                                                           30:4,6 55:16 63:2 95:13    form
   eyebrows                     6:21 162:4,9,24 163:3
                                                           115:18,24 133:17 150:1      13:21 17:14 20:23 25:9
    132:9
                               February                                                35:11 36:8 38:3,11 39:1,
                                                          filings
                                96:13 123:11,17                                        18 42:3,14 43:13 44:2,12
                                                           21:20
                 F                                                                     45:10 47:25 49:6 60:5
                               federal
                                                          filled                       65:18 76:20 77:18 79:7
                                7:18 22:5,9,15 99:23
   facilities                                              135:12                      89:19 104:7 106:22
    96:24 97:4                 fee                                                     107:10,21 115:6 116:6
                                                          filling
                                18:25 19:14,16,17,20                                   117:14 120:1 131:1,3
   facility                                                86:8
                                93:13 127:14,19 128:5,                                 136:12,24 139:10 141:5
    155:16                      12,22,23 129:1,4,19,21    finalized
                                                                                      former
   fact                         130:11 132:3,6,17,20       82:9,11
                                                                                       112:12
    9:11 29:1,6,7 80:24        feel                       find
    99:12 104:2 105:6 113:6,                                                          forms
                                38:16                      24:25 46:20 59:5 69:16
    8 116:20 119:23 138:21,                                                            138:20
                                                           126:20 159:5
    22 139:1 147:7 153:10      fees
                                                                                      forth
                                130:2,12 131:16,25        fine
   factor                                                                              22:19 61:3 115:13
                                142:20 143:8               122:8
    147:6                                                                             forward
                               fiber                      finish
   facts                                                                               54:3 101:22
                                111:1,4 137:7              141:25
    15:8 18:22 25:6,21 57:5,                                                          forwarding
    7,8 60:14 61:24 62:1       fibers                     Firestone
                                                                                       101:8
    65:4 69:8,18 74:14          61:1                       97:12
    86:10,14,17,18 87:9,10                                                            found
                               fiduciary                  firm
    89:16 91:8,16 92:21                                                                45:1,16 46:15 48:6 49:20
                                24:4,24 134:10             19:1 30:9,20 71:1 73:11
    102:19                                                                             113:15
                                                           88:23 93:14 130:11
                               Fields
   factual                                                 160:15,16,21 161:12        foundation
                                6:25 7:1 86:4 155:10,14
    9:10 85:2 157:7                                                                    131:2,4
                                156:1 158:21 162:18,21    first
   factually                                               7:19 25:14 30:5 51:8,10    four
                               figure
    117:15                                                 53:5 56:17 57:5 58:18       20:12 28:11 152:18
                                109:19 139:18
                                                           63:1,15,24 64:6,11 70:22
   fair                                                                               fourteen
                               figures                     75:12 81:23 82:2,3 95:12
    15:8,9,21,22 16:12 43:5                                                            101:17
                                77:11                      110:3 126:15 137:24
    48:23 50:13,15 51:2,3                                  160:15,18                  fraud
    57:18 61:20 66:8 78:18     file
                                                                                       11:12 16:5 17:23 79:10
    79:6,9 80:22 86:9,18        51:9 68:24 69:5,13 96:6   five
                                                                                       80:1 87:10 149:19
    91:10 103:19,20 117:12      139:10                     20:13 40:15 81:17 88:20
    149:19 151:25 161:3,4                                  137:1 155:17               fraudulent
                               filed
                                                                                       14:3,5 16:20 42:21,22,23
   fairly                       15:9 44:9,20 51:12,25     flip
                                                                                       43:7 62:11,18 75:8
    94:23 117:20                54:22 59:9 63:10,13,16,    111:23
                                20 82:10 87:25 95:24                                  front
   fairness                                               focused
                                99:8 106:1 108:25                                      21:20 58:14 81:12 85:14
    49:18 117:16                                           54:24
                                109:10,24,25 114:16                                    87:16 94:11 109:8 125:9
   false                        115:2 128:1 137:25        follow                       136:15 140:15 152:19
    17:8 74:24                  138:22 139:13 148:1        32:23
                                                                                      full
                                149:17 152:20
   familiar                                               following                    61:20
    159:23                                                 97:3 105:23,25 106:2,4,



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 55 of 68 PageID:
                                  48639

                                 MARILYN HOLLEY - 04/05/2017                                              i11
   further                     81:1 82:16 88:17 89:21     Gypsum                      hasn't
    74:19                      90:17 92:8 93:15 94:3,22    142:7                       51:11 125:3,4 151:5
                               95:7 96:11 109:6,10                                     152:5
                               111:23 113:21 117:11
               G                                                       H              hate
                               123:1,7 125:8 129:6
                                                                                       161:1
                               130:15 133:19,25 140:14
   gathering                   144:20 152:17,22,23        hadn't                      haven't
    74:20                      153:1,5,8 158:21,25         145:5 151:7                 32:9 33:9,14 67:21 69:22
   Gene                                                   half-truth                   93:18 95:21 152:2
                              good
    6:19 28:25 71:23 81:14                                 89:2,7                      154:24
                               6:13 7:24,25 44:6 70:6
    125:6,23 126:11 130:18     81:15 90:11 122:18,19                                  he's
                                                          Halket
    132:6,14 149:10 152:25     159:18,19                                               25:14 66:1 90:11 151:6
                                                           7:12 159:21,24 163:14
   general                                                                             156:25 160:1
                              Goodyear                    Hall
    68:20 97:12 129:23         97:12                                                  head
                                                           111:6
   generally                                                                           31:17 134:22
                              Gordon                      handle
    32:23 68:5,6               7:1,2,4 25:22 85:16                                    hear
                                                           49:14 129:6
   Georgia                     88:24 156:3,13 157:16                                   150:16
                                                          handled
    103:5 108:11,12 117:2     Gordon's                                                heard
                                                           141:10 152:14
   Georgia-pacific             71:1                                                    25:23,24 63:1 80:2
                                                          handling                     120:24 126:16 153:9,12,
    100:2                     gotten                       67:15                       15
   getting                     52:2 66:14 133:8
                                                          happen                      hearing
    19:16 133:10              Grant                        35:25 152:17                43:22
   Geyerman                    7:3 101:14
                                                          happened                    heck
    7:3 82:22 163:7           Great                        84:11                       119:18
   give                        122:9 124:11 133:12
                                                          happening                   help
    22:7 32:5 47:8 68:20      greater                      34:10                       40:4 90:13,15 94:24
    75:20 82:4 94:12 123:7     137:4
    139:18 152:1                                          happens                      118:8
                              greatest                     126:8
   given                                                                              helped
                               98:7
    19:14 31:19,25 33:9                                   hard                         40:6,19 120:4 135:9
    73:15,21 80:7 88:23       greeting                     52:5 67:19,24 150:16       helping
    93:25 152:3                18:19
                                                          harm                         90:6
   giving                     ground                       13:14 16:9 26:12,14        here's
    90:15 150:8                21:23                       49:21 51:7,10               49:15 115:17
   go                         grounds                     harmed                      hereinafter
    17:15 30:14 65:17,21,23    21:15,16,17,25 22:1,7       8:23,25 9:3 12:14,24        7:20
    70:11 71:18 87:13 96:11   group                        13:4,6 43:12 44:18
    99:11 100:9 112:17                                     50:14,18 115:12 117:24     hesitate
                               38:21 61:19 72:18 98:15
    118:9,19 121:3 122:10                                                              126:6
                               114:17                     harmful
    139:20 140:6,14 149:15                                                            Hi
                              guess                        11:16,18,25 12:2,3,25
   goad                                                    13:2                        161:21
                               14:10 43:22 48:9 86:25
    153:1                      102:6 160:22 161:16                                    higher
                                                          harms
   goes                        163:16                      12:22,23 15:11,12,14,17,    64:25
    76:9 82:22 87:21 108:19   guy                          23 16:1 27:1,2,14          hold
   going                       90:11 91:7                 Harwick                      70:2 158:22
    9:23 12:19 17:2 22:12     guys                         101:9,10,11 103:6          holding
    27:5 54:3 61:16 65:25      162:3                       108:14                      155:5
    70:6,12,21 77:2 80:16



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 56 of 68 PageID:
                                  48640

                                       MARILYN HOLLEY - 04/05/2017                                            i12
   Holley                        70:10,12,20 71:18 72:6,    incorporating               instance
     6:3,16 7:16,22,24 27:8      11,12 74:18 75:20,24        27:9,19 54:1 56:7 72:3      11:15
     32:14 49:17 53:23 54:3,     78:2 81:1 82:16 83:15
                                                            incur                       instruct
     17 62:9 71:12 72:6 85:14    85:22 88:11,17 89:21
                                                             75:1 76:5                   21:14 22:9 27:5,17 28:16
     95:8 128:16 132:15          90:17,22 91:18 92:7,18
                                                                                         53:24 56:5 71:12,25
     136:10 140:20 145:3         93:15,23 94:8 95:7 98:19   incurred
                                                                                         89:21 90:18 133:20
     155:25 156:2 159:14,16,     103:4 106:24 109:10         75:2,6 76:1,6,14
                                                                                         144:19
     18                          111:23 117:15,22 118:1
                                                            independent
                                 120:21 123:1,7 124:2,3,                                instructed
   Holley's                                                  26:16,17,22,25 29:4
                                 25 125:8,14 129:10                                      145:5
     53:6 73:13 81:21,23
                                 133:19,25 137:17 140:14    indicated
     125:20 126:4 162:5,8,13
                                 143:12 147:12,17
                                                                                        instructing
                                                             57:9 96:23
                                                                                         23:2 29:2 90:22 91:3
   home                          148:18,22 149:15 150:7,
     31:11 52:12,19 104:24       12 151:19 152:12,24        indicating                   92:18 131:6 144:23
                                                             60:25                       147:12,18 148:23 149:15
     124:2,4 126:5,17 135:2      153:1,6 154:9 155:4,5
                                                                                         150:13 154:10,18
     136:21,23 158:3             157:2 160:8,22,23          individual
                                 161:17                      7:1 37:3 88:25             instruction
   hopefully
                                                                                         22:22,23 27:16 54:20
     126:17                     I've                        individually                 55:14 145:1 150:8
                                 37:12 42:17 92:8 120:24     101:4
   Hopewell                      157:11                                                 instructions
     141:15                                                 individuals                  155:3
                                idea                         106:2
   hour                          24:21 27:2,3 68:20 77:20                               instructive
     30:15                                                  Industrial
                                 94:2 105:5 161:11                                       78:22,25
                                                             112:12
   hours                        identified                                              insulated
     63:4,6                                                 industries
                                 29:21 87:2 91:6,7 92:3                                  110:7,8,9
                                 155:1                       120:22
   house
                                                                                        insulation
     151:3,4                                                information
                                identify                                                 110:17 121:14
                                 6:11 17:21 75:7 77:14       23:19 29:15 34:6,19
   Hygienist
                                 101:3                       35:20 57:2 80:7,17         interaction
     112:13
                                                             83:12,22 84:3,7,9,14,17     138:12
   hypothetical                 illnesses                    85:2 87:7 90:13,25
                                 98:2                                                   interested
     115:22                                                  102:23 114:18 115:7
                                                                                         41:25
                                imagine                      127:16 135:17,22
                                 36:16                                                  Interesting
               I                                            informed
                                                                                         35:6 52:22
                                impact                       36:3,4,20 37:8 62:12,18
   I'd                           71:21                                                  International
                                                            initial
     15:9 42:8 53:4 72:9                                                                 108:18
                                incentive                    11:20
     75:20 100:16 147:2                                                                 interrogatories
     156:9 161:1                 28:1                       initially
                                                                                         23:6 81:24 82:8 83:15
                                inches                       51:25
   I'll                                                                                  85:16 86:9,13,20 162:2
     12:9 21:14 54:15 98:13      68:18                      injured                      163:9
     125:5 126:1 127:17         inclination                  43:25 44:4 137:2,4 138:1
                                                                                        interrogatory
     144:19 156:19 162:11        51:10                      injuries                     81:10 83:3,18 84:22
   I'm                          included                     13:11,16,19 14:1 16:15
                                                                                        interrupt
     6:13,14 10:12 12:1,2        99:17 106:18 142:19         17:6,20,25 20:6 21:2
                                                                                         54:7
     16:10 18:2,5,6 19:13                                    42:1 120:6 133:17
     20:11,16 21:5 22:12,17     includes                     134:20                     invade
     24:25 26:19 27:5 29:3       106:12,13 113:13                                        131:15 149:7 154:6
                                                            injury
     32:12 36:14,15 39:19       including                    16:4 17:22 53:8 56:24      investigation
     43:21 46:13 47:7 48:6,20    6:15 73:12 75:3 76:7        61:21 73:12 75:4 76:8,12    113:14
     49:15 50:21 51:17 53:1      77:1 83:21 101:18 154:8     139:24 141:23 142:2,8
     54:11 59:11 66:16 69:6      155:7



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 57 of 68 PageID:
                                  48641

                                     MARILYN HOLLEY - 04/05/2017                                           i13
   involuntary                  105:14,17 108:4 119:1,2    Kimberlee                   knows
    89:5                        121:4 146:8                 6:4 29:18                   15:25 16:6,20 28:23 43:2
                                                                                        71:19 113:4,5,7 137:18
   involved                    Jared                       kind
    47:13 59:6 75:21 76:25      6:17 132:8                  75:23
    79:10 83:22 110:15                                                                              L
                               Jersey                      knew
    147:20 157:2 161:15
                                6:6 92:15,16 127:3,5,20     51:12 86:11 104:5 105:7
   Ira                          129:17 132:17 141:15                                   laboratory
                                                           know                         111:11,21 112:11
    7:5 156:3,22 157:24
                               job                          8:9,10,11,16,17,18,20
   irrelevant                   9:17 110:15                 11:8,19 14:19 15:20        language
    21:19                                                   16:24 17:18 19:12,20        101:13
                               John
                                                            20:18 23:10 27:2,14 28:4   laptop
   isn't                        7:14 159:12 161:20,22
                                                            29:11,16,19,20 30:19        33:17
    45:8 46:7 125:21 132:4
                               Johns                        31:14,16 34:13,18 35:7
   issue                        111:4                       36:18 37:23 38:24 40:16    lasted
    23:6,8 45:6 60:9,10,16                                  43:3,4,7,8 44:3,23,25       63:4
                               Johns-manville               46:23 48:11 49:2 51:11
    74:15,16 91:4,25 92:13                                                             late
                                140:25
    133:21,23 134:1 144:20                                  56:15 57:15 58:25 59:3,     62:11,20 110:13
    147:13 150:11              Johnson                      18,23,24 60:2,9,10,14,17
                                103:7 108:14                61:23 62:2,5,9 63:17       law
   issues                                                   64:4 65:24 66:2,19,21       30:20 71:1 73:11 90:21
    23:5 46:13 60:15 91:9      join                         69:19,25 72:7,14 74:9       160:15
    107:14 108:2 144:20         86:4                        77:11,22,25 83:6 86:13,    lawful
    149:14 155:7
                               judge                        17 92:7 94:7,8,10 98:3,     7:17
   it's                         22:19 23:7 91:5 92:17,18    21 104:1,3 105:3 106:24,
    19:11 21:18,19 22:21,22     134:2 147:13,17 149:13      25 107:1,4,12 113:25       Lawrence
    23:4,6,8 29:1,6,8 33:9      150:11 152:19               115:8,24 117:4,17           108:17
    38:7 45:7,11,25 48:3,4                                  119:18 120:16 121:12,22    lawsuit
    49:17,18 50:8,13 60:12
                               judge's                      125:6 126:25 127:11,13
                                41:1                                                    8:2 13:5,9,10 15:8 16:25
    68:19 71:19 78:25 80:22                                 129:8 130:18 131:9,16       45:16,22,24 48:8 49:11
    86:25 87:25 91:2,3,4,18,   Judgment                     135:21,25 137:14,15,16      50:17 53:8 54:22 55:19
    19,22 92:15,16 93:25        109:24                      138:10,14 139:11,15         56:24 57:1,14,25 61:17
    100:22 102:6 103:1,4,23                                 144:13 151:6 152:15         79:14 95:23 96:1,3 99:13
    104:9 109:25 113:11        June                         153:1,4 156:24 160:1,20
                                67:11 118:22 119:4                                      116:21 133:17 137:25
    114:11 115:17 119:9                                     161:1,5
    122:3 123:11 124:13         123:19                                                 lawsuits
                                                           knowing                      47:13 49:3 55:20 95:24
    126:9 129:7 132:7 145:2
                                                            11:5                        138:22 139:2
    146:12 148:21 149:2,13                   K
    150:5,10,16 152:7 153:3                                knowledge                   lawyer
    158:5                                                   8:22 12:18,20 14:25
                               Kaiser                                                   90:11 125:20
                                                            15:2,3 23:18,22 25:5
   its                          139:11,23
                                                            26:16,17,22,25 28:19       lawyers
    26:7,10,12 70:24 71:2      Kathryn                                                  19:10 88:3 134:7 147:19
                                                            29:4 32:4 39:14,17 51:14
    104:2 105:4 110:14          8:6 53:6 56:23 57:10        55:8 56:21 59:22 62:6,7
    112:25 113:23 114:5                                                                layperson
                                101:18 102:9 106:11         65:4,8 73:20,23,25
                                                                                        60:18
                                109:1 118:21 123:5,12       86:14,24 88:22 89:5,23
                J               124:14,21 141:6             90:1 95:20 98:9 104:9      learn
                                                            136:2,5 147:22 156:8,12,    47:22 62:9 80:12
                               keep
   J-m                                                      14,16,21 157:14,17,18,
                                70:1,3,5 109:8 147:24                                  learned
    137:6                                                   23 160:18 161:10
                                                                                        156:7,11,15,20 158:24
                               kept
   James                                                   known
                                34:10 158:17                                           learns
    112:8                                                   17:9 61:8 64:20 90:2
                                                                                        28:25
                               Kevin                        91:13 101:11 114:4
   January                      7:13                                                   leave



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 58 of 68 PageID:
                                  48642

                                    MARILYN HOLLEY - 04/05/2017                                          i14
    12:8 37:3                  159:22                     lunch                      marked
                                                           122:3,5,21,25 125:3,15     51:16,17 81:11 85:12
   led                        litigations
                                                           127:18 152:10              87:15 94:14,15,16,17,18,
    149:22                     83:4
                                                                                      19,20,21 118:18 121:2
                                                          lung
   legal                      little                                                  136:6 139:19 140:22
                                                           98:4
    18:2 28:23 45:6 46:12      39:19 150:7                                            141:4,13,21 142:1,6,16
    49:17 60:15,16 71:20                                                              143:1,6,11,15,19,23
                              lives
    91:24,25 158:16                                                   M               144:4,8 145:8,12,15,20,
                               124:4
                                                                                      24 146:3,7
   let's
                              living                      M-o-e-l-l-e-r              Martillotta
    12:8 33:7 44:7 45:24
                               129:15 138:11               158:5
    46:2 51:15 58:5 70:11                                                             96:14 98:13 99:6 100:20
    76:11 81:8 82:5 83:8,17   LLC                         ma'am                       105:15
    91:6 99:11 101:5 103:23    6:5                         70:17 119:13 120:10,13    Master
    108:15 116:12,15,24
                              local                       machinery                   96:22 114:16,20
    118:19 122:10 123:9
                               67:17                       110:9
    128:24 130:7 133:6,13                                                            material
    135:4 139:20 151:11       locate                      magistrate                  60:23 70:5 75:23 89:3,8
                               75:7 163:10                 91:5 92:18 134:1 144:21    120:21 159:2
   letter
    96:13 98:12 103:24        location                     147:16 149:13 150:11      materials
    114:9 124:21 125:13        158:14                     Magnesia                    113:14 153:11
   letting                    locations                    53:10 54:23 56:11 61:18   matter
    27:1,13                    155:1                       100:10                     6:4 8:14,15,24,25 9:6
                                                          magnitude                   12:3 36:14 39:3 45:7
   light                      log
                                                           20:12 21:6 133:15          48:3,4 79:10 90:19 91:2,
    148:6 149:25               29:8 132:5                                             18 92:13,17 97:23
   limited                    logged                      mail                        144:21 147:13,16 149:13
    75:3 76:7 117:8            31:13 124:20 125:2,4,16,    126:21 153:16
                                                                                     mean
                               22 127:24 132:4            maintained
   Linda                                                                              8:15 19:25 36:10 44:3
    87:1,3                    long                         21:18 64:14                54:17 55:7 69:6 74:11
                               29:23,24 30:1,2,13 69:10   major                       76:2 117:19
   line
    119:12 120:11 124:16      look                         110:14                    means
                               34:5 52:17,18 68:17        Mansour                     54:21 55:8 66:13 71:10,
   liquidated                                                                         19 72:7,15 74:9 75:24
                               125:6,24 126:1,4            108:6
    141:16
                              looked                      manufacturer               meant
   Liquidating                                                                        57:15 58:8,19
                               52:15 127:18                79:4,5 121:13
    108:17
                              looking                     manufacturers              mediation
   list                                                                               154:9
                               140:3                       53:14,20 55:5 77:24
    112:25
                              looks                        78:2,20 79:1 121:23       medical
   listed                                                  161:7                      98:20
                               82:7 141:8 142:20
    45:2 108:8 109:2
                              loss                        Manville                   meet
   listing                                                 111:4 141:6                18:11
                               75:3,23 76:8,11,13,18
    81:4
                               77:15                      March                      meeting
   lists                                                   142:10                     28:8,12 29:12,21,23
    97:5
                              losses
                               75:2 76:6                  Marilyn                     30:1,5,9,13 31:2,6 33:8
   literally                                               6:3,15 7:16,22 81:21,22    39:20 41:7 57:4 62:23
    102:17
                              lot                                                     63:3,12,15,24,25 64:3,6,
                               68:19 154:25                155:25 159:16
                                                                                      11 69:9 126:18,20,22,25
   litigation                                             Marino                      153:16,17
    32:20 69:14 71:7 80:11
                              lump
                               80:22                       7:13 150:14
    97:21 123:21 133:3                                                               meetings
                                                                                      57:13 58:10 63:14,18,21



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 59 of 68 PageID:
                                  48643

                                  MARILYN HOLLEY - 04/05/2017                                               i15
    64:7 69:4 127:8            Mines                       months                      nearly
                                99:21                       98:12 99:8 152:18           114:19
   member
    39:7                       minute                      morning                     necessarily
                                70:15                       7:24,25                     87:3
   members
    8:7,8,21,23 11:17 26:6,9   minutes                     mother                      need
    28:5,7 41:25 42:5,6,12      81:17                       8:6 9:1,3,4 10:18 11:3,     50:3,5 54:5 71:12 118:8
    43:11,24 44:4,5 75:1                                    18,20,24 12:14,15 14:18,    131:14 155:16
                               misleading
    76:3 115:11 116:16,17                                   20,22,24 15:1,5 16:5,15
                                74:24                                                  needs
    134:9                                                   25:7 26:9 44:24 45:4,19
                                                                                        46:5
                               misrepresentation            46:17 48:14 51:13 57:11
   Members'
                                43:8                        58:10 77:3 78:19 98:3      negotiated
    74:6,23
                                                            100:13 103:22 121:22        56:20
                               misrepresentations
   memories                                                 135:21 141:10 160:5,20
                                60:23 89:2,7                                           negotiating
    40:20,23
                                                           mother's                     35:8 53:14,21 55:6 70:22
                               mistake
   memory                                                   12:8,12,23 13:15 24:24
                                45:20
                                                            40:8 55:19 67:7 75:25
                                                                                       neither
    40:4
                                                                                        127:23
                               mistaken                     76:14 77:15,22 78:20
   mental                                                   79:24 90:6 99:13 114:2
                                66:16                                                  never
    149:2,4
                                                            136:20 158:16 161:13        36:19 37:7,15 44:14,17
                               Moddrell
   mention                                                 Motions                      50:18 94:9 115:19,25
                                112:12
    137:12                                                                              116:18,20 117:11 118:2,
                                                            109:23
                               Moeller                                                  3,11 120:24 139:4 154:1
   mentioned                                               multiple
                                158:4
    12:23 15:11 19:22 44:19
                                                            20:9,10
                                                                                       new
    51:19 55:15 61:7 67:18     Mogul                                                    6:6 92:14,15 114:20
    125:13 126:14 135:5         99:23                                                   127:3,5,20 129:17
    150:19                                                             N                132:16 141:15
                               mom
   meso                         11:16 14:15 26:5 47:15                                 night
    117:8,10                    56:23 61:25 102:18         name                         154:25
                                106:12,13 110:20 123:17     8:10 101:9 121:13,22
   mesothelioma                                             136:15 157:9 158:11,12     nominal
                                129:15 138:11 144:17
    13:7 98:3,6 160:6,25                                    159:23                      61:18
                               mom's
   met                                                     name's                      normal
                                35:14 104:13
    62:21 68:8 125:18,19                                    159:20                      151:24 152:4
    126:14                     monetary
                                                           named                       note
                                42:20 76:6,21
   Michael                                                  45:19 88:21 125:17          85:6
    6:14 71:15 91:20 150:14    money                        126:9                      notes
                                13:4,15,18,25 14:1 17:2,
   microphone                                              names                        31:6,7,8,21,25 32:2,4,6,
                                5,8,11,17 26:2,4 34:22
    155:13                                                  28:10 29:22                 15 33:7 69:3,5,7,11,13,
                                35:1,9,21 36:11,21
                                                                                        16 126:16,18 147:24
   Mike                         37:10,13 38:1,6 39:15      naming
    21:21                       41:25 42:7,10,12,19         53:10 56:11 114:17         notice
                                43:12,25 44:10 45:4,21                                  127:1
   miles                                                   narrative
                                46:5,19 47:2,22 49:4,12,
    110:6,16                                                137:2                      noticed
                                22 50:1,13,20,25 51:6
                                                                                        114:15
   million                      66:14,17,19 75:13,15,17,   nature
    111:3,5 116:15              21 76:1 77:14 103:13        23:11                      November
                                106:18 116:13,19 117:9,                                 53:5 56:23 57:9 95:12
   millions                     10 118:14 120:5            nay                          96:9 98:11 141:9 142:3
    111:1                                                   87:24                       143:21
                               monitor
   mind                                                    Neal
                                6:8                                                    number
    50:6 149:9                                              87:1,3                      6:7 20:11,21 49:8 68:21




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 60 of 68 PageID:
                                  48644

                                    MARILYN HOLLEY - 04/05/2017                                              i16
    83:18 99:14 137:1           133:10 138:16 162:12         153:15,23 157:10,13        110:4,11,24 111:24
    139:16,17                                                158:1,11,14 159:9,15       112:18 114:8 119:5
                               offices
                                                             160:3,13 161:11            120:8,11 121:6,8 136:24
   numerous                     127:2
                                                                                        137:3,21
    47:13 114:16 155:2                                      omissions
                               oh
                                                             60:23 89:3,8              paid
                                40:17 71:14 83:14 95:1
                                                                                        95:21 105:25 106:9,16
                O               96:5 109:16 114:12          once
                                                                                        115:11 132:23
                                121:19 124:6 129:18          27:15 54:19 55:13 56:4
   object                       151:17 155:14 158:1          71:12 91:17 92:13         paper
    107:16,22,23                                             144:19 147:10              68:19
                               Ohio
   objection                    9:4 88:19 142:18 158:6      ones                       papers
    13:20 17:13 20:22 21:13                                  151:4 162:10               62:16 111:22
                               Ohio-venued
    22:12 25:8 27:4 28:15       88:20                       open                       paragraph
    35:10 36:7,24 37:1 38:2,                                 67:16 155:5 158:22         52:24 53:4 55:10,18
    10,25 39:18 42:2,13        okay
                                                                                        56:1,3,17,22 57:6,22,24
    43:13 44:1,11 45:9 47:25    9:24 12:6,8,11 13:2         operator
                                                                                        58:23 59:13 62:8 64:19
    49:5 54:9,14,16 60:4        16:12,13,14 17:1,5,16,20     6:10
                                                                                        66:17 70:11,20 73:7
    65:18 71:24 72:12 76:19     18:15,17 20:19,21 21:1
                                                            opinion                     74:3,17 83:9 84:1 88:8,9
    77:17 79:7 89:18 90:15,     24:9,16 31:22,24 32:13
                                                             41:1                       98:19 114:14 137:1
    24 104:6 105:10 106:21      33:12 37:2,4,5,17 41:20,
    107:9,20 115:5 116:1,5      23 42:9 44:6 46:16          opportunity                paralegals
    117:13 119:25 130:17,       47:16,20 48:21,24 49:1,      36:20                      147:20
    20,22 144:18 147:9          19,25 50:12,16 51:11,15
                                                            opposed                    Pardon
    148:19 152:6 154:4          52:21,24 53:2,3 54:3,10
                                                             98:8                       31:15
                                55:1,12,25 57:3,25 58:6
   objections                   59:14 60:21 62:23 64:5      order                      part
    21:23 83:11 130:20          65:20 66:23 67:10,11,13,     20:12 21:6 66:8 69:16      54:24 55:2 61:18 72:25
    144:22 159:4                25 68:3,23 69:1 70:2,8,9,                               115:4 116:3 120:3
                                                             94:23 95:7 133:15
   obligations                  11,14,16,18,19 72:17         145:16                     121:25 123:15
    8:4                         74:4,17,19 75:12 76:16
                                79:15 81:1,5 82:2,7,21      originally                 participate
   obtain                                                    157:2                      70:25 73:16,21
                                83:18 84:21 85:14,21,25
    70:24 101:14                86:23 87:4,23,25 88:9,18    outlining                  participated
   obviously                    90:2,13 92:12 93:1,7         19:15                      72:22,24
    98:24 114:22 158:22,25      94:11 95:2,4,6,9,10 96:9
                                97:3 98:16,17 99:6,11       outside                    particles
   occur                        100:16,18 101:5,7 103:1,     133:22                     113:17
    14:12 29:23                 10,11,24,25 104:4,11,18     owed                       particular
   occurred                     105:1,3,13 107:2,14          80:18                      11:15 19:19 25:19 26:6
    131:15                      109:13,15,16,21 110:3,5,                                34:19 35:3 39:3,11 40:10
                                12 111:15,16,17,23          Owens                       47:6 56:9 57:1,14 58:9,
   October                      112:2,3,17 113:20            141:22 142:2
                                                                                        23 79:10 80:7 93:16
    87:22                       114:12,13 115:16,22         owes                        104:13 116:8 117:16,22,
   offer                        116:25 117:7 118:10,20,      45:20                      23 128:22 129:12,22
    36:6 140:10                 23,24 119:8,22 120:19                                   140:10 146:21,22,23
                                121:5,10,19 122:4,6,7,9,                                153:21,25
   offered                      25 123:8 124:5,7 125:7                   P
    34:22 35:1 36:1 38:16,      126:20 127:8 128:10,11,                                particularly
    19,22                       13,14,20,25 129:5,18        p.m.                        61:3 64:22 78:2
                                130:8 131:5,8 132:7,12,      163:20                    parties
   offers
                                22 136:9,11,24 137:13                                   133:22 147:14
    66:6                                                    page
                                139:13,21 140:13
                                                             62:8 73:8 74:2 88:11,12   party
   office                       141:12,20 142:9,11,25
                                                             96:11,17 102:6 105:24      44:16 57:12 102:24
    18:20 24:3 28:8 62:22       144:3 145:7 146:13
                                                             106:7 108:21 109:6         137:2 138:1
    63:5 68:9 69:2 126:24       148:15,18 149:25 151:7



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 61 of 68 PageID:
                                  48645

                                   MARILYN HOLLEY - 04/05/2017                                              i17
   party's                     personally                  29:19 39:6 65:9 72:20,21   pounds
    137:4                       11:8 24:20 29:20 33:4      74:25 76:3 78:14 87:19      111:1,3,5
                                56:14 59:24 60:11 66:2     88:21 96:24 97:3,9 98:23
   passed                                                                             Powerpoint
                                75:18 94:5 104:3 161:5     101:15,17 102:6 108:8,
    67:11 102:18 123:17,24                                                             30:23
                                                           23 114:20 116:8 125:17
                               persons
   passing                                                 126:9 162:6,10             practice
                                51:9 83:22
    104:13                                                                             53:11,18 55:3 56:2,12,
                                                          plaintiffs'
                               Peter                                                   15,18 57:16 59:16
   pause                                                   74:5 88:1 93:18 109:23
                                6:21 7:5 156:4,17,24                                   151:25 152:4
    54:5
                                157:19                    plant
                                                                                      practices
   pay                                                     110:6,15 112:8 119:11,
                               phone                                                   57:19 58:3 59:1,20,24
    35:16 46:5 49:22 50:19,                                24
                                126:21 147:4 150:16                                    60:3,8,17,18 118:4
    24 79:5 103:18
                                153:16,18                 pleadings
                                                                                      predecessor
   payable                                                 41:2
                               phrase                                                  53:9 54:23
    108:6
                                47:9 70:21 71:9           Pleas
                                                                                      predecessors
   paying                                                  53:8 58:1 109:1
                               phrasing                                                61:22
    49:11 103:13
                                50:7                      please
                                                                                      predecessors'
   payment                                                 6:11 7:8 21:23 27:10
                               pile                                                    71:2
    136:13                                                 49:16 50:12 52:25 54:2
                                116:13
                                                           56:8 70:1 71:14 72:4       prefer
   Pease
                               pipe                        87:17 89:25 92:6,9 98:21    42:12,15
    73:12
                                110:16 137:7               101:9,22 113:10
                                                                                      preparation
   pecuniary                                              plenty
                               pipes                                                   18:17,22 41:14,17,21
    75:2,12,13 76:6
                                110:7                      159:3                       51:21
   pending
                               piping                     Plibrico                    prepare
    23:7 91:5
                                77:3                       141:14                      40:19 41:5 101:25
   Pennsylvania
                               place                      point                       prepared
    127:3
                                30:13 45:3                 14:10 60:1 85:19 112:3      18:8 82:3 158:23
   people                                                  159:7
                               Placitella                                             present
    27:1,14 28:6 29:12 43:20
                                6:17,18 30:8,11,17 33:9   pointing                     6:16 10:1 18:13,15,16
    46:12 50:13 63:21 64:2,7
                                36:10 37:25 38:8 62:24     56:10                       28:9 39:21 127:9,10
    66:24 77:2 115:2,10,18,
                                63:3 64:11 69:22 86:3
    19,24 116:3,17 117:1,11                               portion                     presentation
                                115:2 124:19 126:15,23
    118:2,11                                               66:6 92:11                  30:17,21,23
                                127:15 130:10 132:11,13
   percent                      133:9 161:25 162:7,11,    position                    presented
    94:6,7                      16,20,23 163:1,5,12        149:11                      12:17 46:3 129:13
   person                      Placitella's               possesses                   presently
    28:22 50:16,17,18,19        19:1 30:9 93:14 94:2       83:11 84:2                  96:8
    56:21 57:6,8 59:7 60:2,7    127:2
                                                          possession                  pretty
    66:1 73:24 84:16 85:1
                               plaintiff                   150:24                      69:15 133:2 140:14
    102:21 122:1 147:4
                                9:6 25:15 46:6 53:6
                                                          possibility                 previous
   personal                     61:17 62:9 64:20,25
                                                           25:15 37:8                  25:24
    12:18,20 14:25 15:2         66:5,11 73:12,13,14
    26:16,17,22,25 28:19        81:13,22 83:11 84:2       possibly                    previously
    31:7,21,25 32:2 62:6,7      160:1                      128:19 129:6                96:23 105:25 106:8
    65:8 83:11 84:2,8,9,14,                                                            114:18 163:4
                               Plaintiff's                potential
    16 86:14,23 87:6 89:23
                                64:20                      87:2                       prior
    90:1 139:24 142:2,7
                                                                                       28:13 29:13 67:9 82:12
    156:7,12,14,16,21 157:4,   plaintiffs                 potentially
                                                                                       104:12 125:18 135:22
    14,17,18,23 161:9           6:14,18 8:15 14:15,18      53:13,20 55:5




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 62 of 68 PageID:
                                  48646

                                     MARILYN HOLLEY - 04/05/2017                                          i18
   privilege                    55:4 57:17                                           83:9
    21:22 22:10,14 27:23                                            Q
                               programs                                             real
    29:8 90:19,20 91:2,18,22
                                53:12,19 56:19 59:17                                 119:10,23
    92:14,16 131:2,4,10,12,                             qualified
    14 154:16                  prohibiting               46:13                      really
                                24:18 93:8                                           17:12,18 20:18 24:15
   privileged                                           question                     31:5 32:9 48:4 49:7,9
    22:22 91:20                project                   13:13,24 16:11 17:19        58:4 93:23 116:22,23
                                110:14                   27:9 29:10 32:12 43:19
   privy                                                                             118:6 126:6 129:10
    12:7 26:19 36:17 37:21     prompt                    44:6 45:12 46:8,9,11        139:17 161:17
    39:7,10 57:2                54:7                     47:4,5,7,11 48:1,9,22
                                                         49:17,18,23,25 50:4,6,8,   reason
   probabilities               proof                     9,22 54:1,3 58:4,23         13:10,18 14:2 22:11,15
    47:5                        48:12                    59:23 71:20 72:2,5 75:20    46:25 49:10 91:14 97:25
                                                         83:13 90:18 92:4,6,10       107:16,22,23 120:3
   probably                    proposed
                                                         107:11 116:23 119:9,12,     124:19 137:18
    29:20 52:7 128:17 133:5     154:1
    136:22 151:2 153:17                                  15 120:16,19,21 124:24     reasonable
                               prosecute                 137:24 138:25 144:25        36:1
   probate                      84:25                    145:4 146:19 150:6
    67:17 135:14 142:17                                  156:10,19                  reasonably
    145:16
                               prosecuting                                           60:22 71:1
                                75:8                    questioning
   problem                                               154:23 155:4               reasons
                               prove
    66:18                                                                            22:18 79:25 133:20
                                75:8                    questions                    161:24
   Procedure                                             54:8 58:8,19 117:19
                               provide
    7:19                                                 148:7,10,25 150:2,9        recall
                                89:16 91:15
                                                         155:9,11 156:2 158:1,19,    10:3,5,6,9,12,13,14,16
   proceeding
                               provided                  22 159:1,14 161:18,19,      19:2,4,16 24:20 29:17
    75:5
                                24:4 114:18              22 163:16                   30:12 49:7,9 63:17 64:9,
   proceedings                                                                       10 66:3 67:4 79:22 87:21
    127:6
                               providing                quickly                      93:16 103:16 129:11,12,
                                90:24                    140:15                      19 131:22 132:19,20,24
   process                                                                           133:4 136:19 138:24
    83:19 140:5
                               proximate                quite
                                74:19                    68:19                       141:3 151:19,20,21
   processes                                                                         153:18 160:4,11 163:6
    149:3,5 150:10
                               purchased                quo
                                110:25 111:3             66:9                       receive
   produce                                                                           35:20 36:22 37:10 47:22
    132:6
                               purely                                                68:22 70:5 154:3 162:3
                                87:6                                R
   produced                                                                         received
    124:20 125:2,3,16,22
                               pursuant                                              21:1,11 33:6 39:24 40:16
                                7:18                    R.T.
    127:24 132:4 144:15                                                              41:12 66:20 67:18,21
                                                         10:19 100:4,6 103:6
    147:7                      pursuing                                              68:8,21 127:1 133:16
                                                         104:1 108:14,15
                                95:18                                                139:4 140:12 154:24,25
   product                                              raising
    26:8,9,11,12,14 45:3       put                       132:9
                                                                                    receiving
    53:13,20 55:5 79:19,20      7:10 26:24 29:8 47:11                                27:25 41:25 61:20 69:2
    144:15,17 147:7 150:2       62:17 87:16 107:11      raw
                                                         111:1,3,5 113:14 119:15,
                                                                                    recess
                                108:11 116:24 125:8                                  85:9 122:14 155:22
   products                                              16 137:7
                                126:8 140:15 153:12
    11:4,6 45:18 60:24 64:23
                                                        read                        recognize
    121:14,15 148:8 161:7      putting                                               11:12 51:22 95:15 140:2
                                69:8 71:23 72:12         9:25 10:1 55:22 58:18
   proffered                                                                         141:2,17 145:10,13,17,
                                                         66:16 88:17 92:5,9,11
    142:18                                                                           22 146:1,5,9
                                                         101:10
   program                                              reads                       recollect
                                                                                     128:18 132:2



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 63 of 68 PageID:
                                  48647

                                  MARILYN HOLLEY - 04/05/2017                                             i19
   recollection                regard                       15:7 60:22 89:20            20:1
    62:20 93:13 101:6           35:13 132:20 148:11
                                                           remember                    reps
    102:12,16 113:20,24
                               regarding                    28:9 29:22 40:5 63:11       63:25 64:8
    121:21 129:21 131:22
                                15:4 18:21 25:6,21          66:21,22 78:3 82:24
                                                                                       request
   recommend                    33:21,25 52:8 56:18 57:1    87:24 103:11 104:24
                                                                                        83:12 84:3 86:5 127:18
    70:23                       60:24 84:10,12 92:21        108:12,15,16 109:17
                                98:17 109:11 123:3,5        115:12 139:7               requested
   recommendation
                                131:16,25 135:12 142:18                                 92:11 152:13
    147:20                                                 removal
                                146:25 149:8,11,16
                                                            110:15                     requirement
   recommended                  150:10 154:8 161:12
                                                                                        127:20
    107:5                                                  remove
                               Reindel
                                                            112:20,23                  reserve
   record                       7:5 156:3,13 157:16
                                                                                        161:23
    6:2 54:15,16 71:24 72:13                               rep
                               reiterate
    85:7,11 92:11 99:10
                                127:17
                                                            33:8 91:15 118:1           reserved
    113:12 122:11,12,16                                                                 163:21
                                                           repeat
    151:12 155:20,24 162:1     relate
    163:19                      32:10,16
                                                            13:24 29:10 38:4 45:12     reside
                                                            47:9 50:9                   158:9
   recorded                    related
                                                           replace                     residences
    6:3                         161:13
                                                            75:6                        86:21,25
   records                     relating
                                                           reporter                    resides
    98:20 106:8 151:2,3,15,     32:7 40:8,10,11 64:14
                                                            7:7,8 92:5                  158:10
    18,21,24,25 152:3           74:22 140:24 160:17
                                                           represent                   resolution
   recover                     relation
                                                            6:12 8:6 9:6 98:14          141:5
    120:4 129:24                146:20
                                                            159:20
   recovered                                                                           resolve
                               relationship
                                                           representation               98:22 99:7
    134:19                      19:5,7,9,23 28:13 90:5
                                                            14:3,12,14,17 15:15 26:7
                                104:15 132:16                                          resolved
   recovery                                                 42:21,22,24
                                                                                        147:17 149:15 150:12
    130:3,13                   relationships
                                                           representations
                                29:13                                                  respect
   refer                                                    14:5,25 15:18,19,20,25
                                                                                        10:17 31:24 37:6 58:12
    57:23 121:6                release                      25:6 61:8 71:3 88:23
                                                                                        67:5 76:11 86:17 129:16
                                101:8,13 105:22 106:5       91:9
   reference                                                                            153:24 156:10 157:13
                                139:24 140:12,24 141:22
    96:18                                                  representative               163:14
                               releases                     8:1,5 11:9 18:3,4,5 19:6
   referenced                                                                          respond
                                23:25 24:5,6 101:21         24:22,23 26:1 28:2 31:3
    56:3 60:3 69:3                                                                      27:10,20 28:20 43:14,16
                                106:3                       34:25 35:6 37:17 39:9
                                                                                        56:8 72:4 77:19 79:8
   references                                               41:15,24 43:22 57:22
                               relevance                                                89:25 92:8 133:25
    111:22                                                  60:1 61:2,15 67:6 88:21
                                22:25 23:3
                                                            91:12 94:4 114:25          responding
   referred
                               relevant                     115:24 116:12 117:21,22     86:12 153:7
    14:10 120:23 157:12
                                35:12 69:18 80:17
    158:15                                                 representatives             response
                               relied                       28:11 34:3 38:6 63:23       84:1 85:15
   referring                                                64:3 69:4 127:9,14
                                71:1 86:10
    56:10 96:2                                                                         responses
                               relies                      represented                  83:3 109:23
   refresh                                                  14:7,9 19:2,21 28:22
                                27:6,17 28:17 53:25 56:6
    40:4,20 101:5 102:12,15
                                72:1                        29:7 73:4 88:20 114:20     responsible
    113:20,24 121:21                                                                    49:21 53:13,20 55:5
                               rely                        representing                 67:14
   refreshed                                                6:14 31:4 36:15
                                49:24 60:15 146:16,19
    40:23                                                                              responsive
                               relying                     represents                   83:12 84:3




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 64 of 68 PageID:
                                  48648

                                     MARILYN HOLLEY - 04/05/2017                                            i20
   rest                         80:3,14 81:3,7,8,12 86:8     108:5,10,21 110:3 111:9     60:21 61:12,16,23 64:19
    140:13                      87:4 88:2,4,6 90:7 95:11,    112:17,23 114:14 115:21     66:5 70:22
                                12 99:9 102:12 104:1         120:13 121:11 131:19
   restored                                                                             separate
                                105:16,20 107:2 108:13       137:6,18,19,24 138:4
    66:9                                                                                 93:20 137:3
                                110:11 111:14 112:5,6
                                                            scheme
   result                       114:11 117:3,6 119:17                                   separately
                                                             62:11,19 63:2
    89:1                        121:18 123:10,18 131:21                                  108:25
                                133:13 136:10,25            scope
   retained                     140:13,17,19,21 141:12
                                                                                        September
                                                             133:24
    160:16,20,24                                                                         136:13 141:19
                                142:21 151:9 161:18
                                162:7,20
                                                            search
   retaining                                                                            serve
                                                             32:14
    144:22                                                                               101:25
                               Robert
                                112:11
                                                            second
   retired                                                                              service
                                                             12:10,21 51:18 54:24
    160:12,13                                                                            82:6
                               role                          55:2 58:13 83:9 84:1
   return                       11:9 41:23 43:21 160:1       96:17 102:5 109:7 114:8,   set
    66:6,13                                                  14                          22:19 61:3 81:23 109:17
                               room
   returned                     39:21                       see                         settle
    66:17                                                    32:15 46:9,10 47:3,11       35:1,3,8 36:21 37:8,9
                               roughly
                                                             53:16 58:22 61:5 62:14      38:23 39:15 77:9 83:20
   reveal                       98:12 139:13
                                                             65:2,11 71:4 73:9,18        147:1,21
    54:4
                               Rule                          74:7 75:10 77:2 80:17
                                87:19                        81:8,25 82:2,5 83:24
                                                                                        settled
   revealing
                                                                                         38:7 66:3 72:25 77:6,10,
    27:9,11,19 29:9 30:16                                    84:4 85:17 88:15 89:11
                               ruled                                                     16,23,25 78:20,24 79:17,
    34:9 54:2 56:8 72:3                                      96:5,15,18,19 97:1,9,11,
                                159:4                                                    24,25 80:13 84:10 85:3
    89:24 92:23                                              14 99:2,15,18,25 100:2,
                                                                                         106:8 114:1 135:5
                               rules                         4,10,14,24 101:5,19
   review                       7:18 22:5,9,15               102:3,7,10 104:24
                                                                                         139:17 148:2
    40:2,6 41:20 51:24 57:19                                 106:10,16,17 109:1,3       settlement
    58:21 60:13 69:23 70:7,    run                           110:11,18 111:7,12          34:13,16,18 36:1,6 37:13
    15 82:8,9 85:19 122:23      150:3
                                                             112:8,15 113:2,18           39:4 43:23 53:12,19 55:4
    124:9 140:8 152:11,23                                    114:23,24 115:20 116:22     56:19 57:17 59:17 61:19,
    153:5 157:9                                              117:20 118:6 119:20
                                           S                                             25 64:24 65:5 66:7,9
   reviewed                                                  120:25 121:16 123:12        71:10 72:15 73:1,17,22
    41:5,16,18 51:20,21        Sam                           124:13 126:2 128:2          100:22 102:20 105:19
    55:9,15 58:7 69:20 82:11    96:14 105:14,21              133:6 136:16 137:10         107:5,14,24 108:5,10,22
    83:22 93:18 126:7 136:3                                  138:2,5 139:25 140:3        123:4 125:10 133:22
    151:5,6 152:13 157:11      Sarah                         142:4,12 143:4,13,17,21,    141:15,16 142:19 143:2,
                                7:7                          25 144:5,10 146:12          7,16,20,24 144:9,12,13
   reviewing                                                 160:3 162:4,6               145:9,17,21,25 146:4,8,
    58:12 60:13                savvy
                                133:2                                                    21,22,23,24 147:6 149:8
                                                            seeing
   revise                                                                                153:9,19,24 161:16
                               saw                           132:24 136:19 159:25
    101:9
                                82:3 133:17 157:9           seeking                     settlements
   rife                                                                                  23:8,11,12 24:4,19 35:13
                               saying                        13:14,18,25 14:1,6 16:1,
    117:5                                                                                38:15,17 59:1 66:24
                                10:12 12:1,2 24:25 29:3      8,14,19,23
                                                                                         70:23 72:19,23 73:5 78:6
   right                        115:17 116:7 117:23         seen                         133:13,23 134:6,10,11
    9:22 16:7,16,18 19:8        130:6 151:19 152:12          87:20 101:1 136:18          144:20,21 146:15,17,20
    20:17 25:4 30:22 32:21                                                               147:10,14 149:12,16
    37:18,20 42:10 43:1,2,     says                         sent
                                58:1 59:15 60:21 61:14,                                  150:10,19 154:2
    11,20 52:9,11,13 58:15,                                  123:16 162:1,2,14,24
    17 60:20 68:7 70:10,20      16 65:9 66:5 73:8 74:5,      163:1,4                    settling
    73:9 74:2 76:4 77:5,7       12,19 76:3 84:2 88:13                                    66:23 76:25 78:12 79:2
                                96:21 98:18 102:9           sentence
    78:7,8,9,11,13,15,17                                                                 101:16 102:2,13 107:16
                                105:24 106:7,10,15           53:5 54:17 56:17 57:6
                                                                                         109:17 148:6,9



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 65 of 68 PageID:
                                  48649

                                 MARILYN HOLLEY - 04/05/2017                                              i21
   seven                      Sloane                      specifically                statements
    102:1,13,20 103:8,21       7:5 156:4,17,24 157:5,20    9:19 30:19 63:19 64:16,     16:20 17:9,23 74:24
    104:19,23 109:18 111:3,                                18 66:2 68:4 101:18         89:3,8
                              Sloane's
    5 112:19 114:1 123:4                                   108:10
                               157:8                                                  states
    125:10
                                                          specification                6:5 113:14 137:1
                              slow
   severity                                                112:19
                               39:19                                                  stating
    98:2
                                                          speculate                    54:11
                              soapstone
   short                                                   161:9
                               120:14 121:15                                          status
    94:23
                                                          speculation                  66:9
                              Soapstone/talc
   shouldn't                                               46:7
                               112:7                                                  steam
    118:13
                                                          speculative                  110:7
                              somebody
   show                                                    47:3 48:11
                               13:3 38:19 44:7 50:23                                  step
    30:25 39:23 47:1 78:19
                               59:7 61:11 80:18 91:13     spelled                      58:5
    81:2 109:7,10 123:1
                               117:7 124:8                 158:4
    134:25 136:7                                                                      stipulate
                              somebody's                  spite                        121:12
   showing
                               29:7                        60:13
    51:17 103:4 113:13                                                                stipulated
                              soon                        spoke                        121:11
   shown
                               101:21 133:11               18:19 25:20
    41:8                                                                              stipulating
                              sorry                       spoken                       129:5
   sign
                               39:19 83:15,16 88:11        18:18 28:6
    23:23 24:5 82:13 85:23                                                            stop
                               119:3,5 124:25 143:12
                                                          spoliation                   71:16 72:9
   signature                   145:3 150:17
                                                           64:21 74:13 75:9
    163:21                                                                            stops
                              sort
                                                          spot                         48:9
   signed                      68:24 78:4
                                                           81:15
    23:24 24:1 83:2 140:4                                                             Subject
                              sorted
    142:14                                                spouses                      83:10 88:17
                               130:16 134:1
                                                           108:23
   significant                                                                        submission
                              sought
    113:16 137:4                                          St                           82:12 92:17
                               20:5
                                                           108:17
   signing                                                                            submissions
                              sound
    82:24 140:6                                           staff                        22:19 135:17
                               20:17
                                                           152:14
   similarly                                                                          submitted
                              source
    73:14 74:12                                           Standard                     23:15 135:22 138:20
                               15:7
                                                           101:11
   sisters                                                                            substance
                              Southern
    124:4 158:10                                          start                        32:18 64:12
                               103:7 105:4,7 108:16
                                                           33:7 48:10 76:11 83:8,17
   sit                         109:11 112:21,24 113:4,                                substantive
                                                           123:9 155:13
    10:14 16:25 17:20 18:6     7,15,21,25 114:4 117:4                                  47:8
    36:19 37:7 39:13 77:13                                started
                              Southern's                                              succinctly
    91:12 105:3 107:15                                     93:12
                               117:2                                                   22:11
    130:9 135:16 153:20
                                                          starts
                              speak                                                   sued
   situated                                                56:22
                               18:21 150:15                                            46:4 47:23 48:7 49:20
    73:15
                                                          state                        50:23 65:15 139:16
                              speaking
   situation                                               30:6 54:15
    115:23 150:4
                               21:23 22:12 130:19                                     suffered
                                                          stated                       75:14,18
                              specific
   six                                                     22:11 39:2 42:17
    125:17
                               37:10 39:15 62:17 148:7,                               suggesting
                               10 150:2 151:20            statement                    72:9
                                                           121:7 137:2 138:15



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 66 of 68 PageID:
                                  48650

                                  MARILYN HOLLEY - 04/05/2017                                                i22
   sum                          51:6 65:25 70:15 81:17,    tanks                       think
    35:9 36:21 37:9,11 39:15    19 85:6 94:11 123:21        110:8                       9:8 11:3,6 13:9,12,14
                                125:24 155:17 157:22                                    17:25 19:4 28:10 33:4
   Summary                                                 telephone
                                                                                        35:7 37:21,24 38:5
    109:24                     taken                        7:14
                                                                                        42:11,17 43:11,18 44:10
                                19:4 65:1,6,9 85:9 89:1
   summer                                                  tell                         45:7,11,20,25 46:4,12,
                                122:14 155:22
    39:15                                                   9:15,19 31:17 64:13         18,20 47:3,21 49:10
                               takes                        127:20 133:15 134:18        50:13,15,19 51:2,19 59:6
   Summit                                                                               61:7 70:4,6,9 76:13
                                90:21                       140:5 151:25 152:4
    142:17
                                                            158:2                       78:25 79:2 80:21,22,24
                               talc                                                     81:12,16 84:6,22 86:6
   supplied
                                9:8,16 10:7,10,11,15       tells                        89:13 90:11 91:14 95:1,
    113:15,22
                                11:13,14,18,24 12:1,3,      35:15
                                                                                        3,25 97:19 107:15,19,23
   supplier                     14,24 13:2 14:8 15:1
                                                                                        114:11 115:2 116:17
                                                           term
    61:19 112:25 121:14         25:6 44:8,15 46:18,22
                                                            72:14 78:5                  117:9 118:1,4 124:2,3
                                60:24 61:1,19 64:23
   suppliers                                                                            126:7 129:14 130:15
                                77:23 78:1,20,21 79:1,4,   terms                        136:7 157:11 158:15
    53:14,21
                                5,6 80:3,9,14,18,21,24      11:9 12:22 15:11,23 27:1    159:25 160:24
   supposed                     89:4,5,9,10 96:25 97:4      28:5 34:22 41:23 42:9
    7:10 152:18                 98:14,22 99:3 100:10,22     51:5 57:20 68:10 75:25     thinking
                                101:12 102:1,13,20          79:15 86:8,12 97:23         50:7
   supposition                  103:5,7,8,12,13,14,15,      102:19 128:21 130:12
    39:2 117:19                                                                        Thomas
                                17,21 104:2,19 105:4,7,     132:15 146:15 153:19
                                                                                        7:11 61:3,15 88:13
   sure                         8,19 106:15,18,19 107:6,
                                                           testified                    159:20,23
    13:25 16:4 20:11,16,24      7,16,17,24 108:11,12,16,
                                                            7:20 10:3 76:24 112:13
    21:5 24:2 29:11 32:19       18 109:11,14,18,20,21                                  thought
    36:14 38:5 45:13 50:11      111:21 112:13,19,21,22,    testify                      75:20 150:9
    63:17,24 64:13 69:6         24,25 113:4,5,6,15,16,      93:3
                                                                                       thousand
    75:24 86:3 87:21 93:23      22,23,25 114:4,5,22
                                                           testifying                   148:2
    124:3 137:17 138:10,11      115:3,4,18,20,25 116:9,
                                                            93:8
    139:12 155:18 157:3         10,18,20 117:2,4,7,11,18                               three
    160:22,23                   118:2,3,11,12 120:14,16,   testimony                    20:12 21:6 28:10 40:18,
                                23 121:23 125:10 137:12     122:20                      23 41:11,18,19 51:20
   surprise                     149:23                                                  98:12 99:8
    107:8                                                  thank
                               Talc/soapstone               101:8 124:11 159:10        time
   surprised                    111:9 112:9                                             6:8 18:16 25:20 41:12
    107:3,12,13                                            Thanks                       58:18 62:1 63:1,15
                               talcum                       155:19
   surrounding                                                                          67:14,16 68:23 75:22
                                120:15,20
    65:5                                                   there's                      80:8,10 82:4 85:8,11
                               talk                         20:9 35:15 45:16 59:16      90:20 111:2 122:3,13,16
   swear                        50:3,5 53:4 57:17,24                                    127:1 142:24 146:21,22,
                                                            70:21 71:18,20 80:25
    7:8                         59:7 60:6,7 87:13 102:22                                23 155:21,24 158:19
                                                            96:18 98:12 113:4,5
   sworn                        122:1 126:12 135:4          125:17 137:12               160:10 161:2,19,23
    7:19                        140:7,9
                                                           they're                     times
   system                      talked                       8:22 36:14 45:24 69:12      68:22
    32:20 68:24 69:5,13         42:24 84:6 86:21 93:11      70:6 81:12 95:3 117:17     timing
                                115:10 156:5                124:2,3 129:6               126:1
                T              talking                     thing                       Tire
                                25:24 43:19,21 46:11        35:24 78:4 84:22            97:12
                                50:2 59:9,11 75:22,23
   T-a-l-c                                                 things
    120:23
                                96:8 107:13 117:24                                     today
                                120:20,21 150:15            40:5 42:9 86:25 126:1       6:10,16 7:7 10:14 16:25
   take                                                     129:25 149:9                17:21 18:6,18 36:19 37:7
    30:13 31:6 35:21 38:17
                               talks
                                                                                        39:13 40:20 77:13 91:12
                                55:10 110:24



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 67 of 68 PageID:
                                  48651

                                    MARILYN HOLLEY - 04/05/2017                                           i23
    105:3 107:15 130:9        trusts                       87:9 91:8 108:1 126:6      verification
    135:16 152:21 153:7,20     23:15 135:4,6,13,22                                     82:14,17,24 83:6 85:23
                                                          understand
    154:23 155:2,5 158:20      138:21 139:1,13                                         86:2 163:8,10,11
                                                           8:1 9:20 23:17 32:12
    163:17
                              Truth                        39:3 48:2 55:23,24 56:1    verifications
   today's                     23:21                       58:3 97:22 127:19           82:23 83:2 133:8 154:24
    6:9 41:6                                               128:23 129:1 130:6          162:1,5,19
                              truthful
                                                           135:16
   told                        23:19,20,21 26:7,10,13                                 versus
    9:20 11:13,14,15,18,22,                               understanding                6:4
                              try
    24 12:1,24 13:2 25:14                                  8:4 19:17,19 45:14 47:7
                               54:7 90:2 91:6 94:22                                   victim
    26:21 33:2 34:16,21,25                                 48:3,20 50:21 59:22 71:9
                               95:7 150:18                                             62:10 117:10
    64:16,17 79:11 80:1                                    77:8,10 78:23 79:21 80:6
    89:15 154:1               trying                       97:25 102:19 108:1         video
                               49:15 109:19 149:7          115:1,16 128:9,20,22        6:2,8,9
   Tom
                               152:25 154:6                129:23 132:22 149:20,
    19:3,21 56:25 62:13
                                                           24,25
                                                                                      VIDEOGRAPHER
    101:21 114:14 136:15      Tunis                                                    6:1 7:6 85:7,10 122:12,
                               7:9,11 159:13,17,20        understands                  15 155:12,20,23 163:18
   top
                               162:14 163:13               91:8
    31:17 123:4 134:21                                                                view
                              turn                        understood                   53:12,19
   topic
                               52:24 60:21 73:7 74:2,17    78:5 79:16 119:22
    65:7 126:25
                                                           149:18
                                                                                      vis-a-vis
                               88:7 96:17 100:17 102:5
                                                                                       24:6
   topics                      103:1 105:12 108:3
                                                          unequivocally
    155:6                      109:22 110:3 113:8,9,11
                                                           30:7 64:10 82:25
                                                                                      voluntarily
                               119:5 120:8 121:6                                       61:17
   total
                               133:13 136:24 137:21       uninvolved
    101:16 102:14 107:7
                                                           51:13
                                                                                      voluntary
                              Turning                                                  103:5
   totally
                               62:8 64:19 114:8           United
    21:19
                                                           6:5 142:7
                              two                                                                 W
   track
                               21:6 30:15 63:4,6,18       urge
    162:12
                               79:1 102:17 148:1 155:1     101:14                     W-o-o-l-r-i-d-g-e
   Travelers                                                                           158:13
                              typical                     use
    140:25
                               74:5                        155:16                     wait
   tremolite                                                                           159:1
                                                          useful
    113:17
                                         U                 82:21                      waiting
   trial                                                                               106:3
                                                          usually
    65:1,6,10,16,21,23,25     Uh-huh                       67:23                      waiving
    66:4                       47:17 53:1 63:9 73:10
                                                                                       83:10
   trouble                     76:10 83:25 85:22 88:14
                               96:10 99:5,22,24 101:24                 V              Walker
    115:16
                               105:18 106:14 109:5                                     142:24
   true                        110:2 112:4 116:14         validity
    15:5,13 16:17,21,22        120:12 124:12,15,17         159:4
                                                                                      want
    33:13 47:14 84:15 89:13    136:14 140:1 141:1                                      11:10,11 22:7 26:4 38:23
    91:11 98:10 135:19,25      142:5,21 143:14 157:1
                                                          value                        42:7 45:4 47:2 49:22
    136:4 138:17,19                                        76:21 141:16                50:9,24 51:4,5 61:11
                               159:11
                                                                                       91:15 94:25 109:7
   trust                      Uh-uh                       Vanderbilt
                                                                                       116:10 121:6 153:4
    23:17 24:1,3 90:9 108:6                                10:19 100:4,6 103:6
                               87:5                                                    163:8
    133:23 135:18 139:11,24                                104:2 108:15
    141:14,23 142:3,8         underlying                                              wanted
                               55:18 61:24 64:15 68:11
                                                          various
                                                                                       24:13 55:23 57:15 59:5
   Trustee                                                 21:19 22:19 66:24 68:10,
                               74:23 75:4 76:8,12 79:15                                73:24
    108:17                                                 22 120:5 146:15
                               83:21 84:10,11,12,24



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-26 Filed 07/23/20 Page 68 of 68 PageID:
                                  48652

                                  MARILYN HOLLEY - 04/05/2017                                              i24
   Ware                         88:5 92:22 93:22 129:9,     137:2                       37:17 43:19 46:11,12
    73:14                       16 132:16 153:8,20,25                                   59:9 66:13 79:2 89:20
                                                           writing
                                159:21                                                  116:7 117:21 120:20
   wasn't                                                   93:21 132:25
                                                                                        129:24 130:6,18,25
    49:20 83:14 124:20         willing
                                                           written                      131:5 147:10 149:6,10
    125:1,16                    35:16 66:6,13 93:3 127:5
                                                            19:14 26:20 93:7,13         150:15 152:22,25 153:11
   way                         withdrawn                    119:17 127:14,19 128:12     154:6
    9:1 11:5,17 18:25 26:24     9:19 14:22 18:7 27:24       132:17,19 150:22
                                                                                       you've
    32:7 46:3 47:10 48:7        28:4 34:8 36:25 38:20
                                                           wrong                        32:20 36:19 37:7 47:13
    50:6,7 51:24 66:16,23       39:12 48:17,19,25 50:16
                                                            26:23 46:25 47:1,23 48:7    49:2 50:23 65:15 66:14,
    67:5 70:1 72:24 90:2        52:15 57:21 58:11,24
                                                            50:2,24 70:9 151:11         24 67:6,14,18 76:24 83:2
    91:6 93:12 101:1 107:11     59:12 64:5 65:13 67:5
                                                            156:9                       90:2 91:7 93:2 95:18
    111:18 116:24 139:9         73:3 80:10 81:21 83:16
                                                                                        120:4 125:19 133:2,16
    144:12 153:8                84:8 86:11 97:19 112:22    wrongdoing                   134:13,18 138:20 139:4
                                127:12 133:1 134:16         156:13,17,21
   we'd                                                                                 151:22 156:6,11,15,20
                                139:9
    32:14
                               withholding                             Y
   we'll
                                74:21
    23:13 46:20 81:1,19 85:6
    125:23 126:11 133:10       witness                     yea
                                13:23 17:16 22:9,13 23:2    87:24
   we're
                                43:15 65:20 72:10 87:16    yeah
    6:1 7:10 9:23 12:19
                                90:22 94:13 144:23          17:16 29:25 35:4 44:14
    54:24 77:2 91:2 94:22
                                148:15,17 158:23 159:15     48:18 63:9 69:7 75:16
    96:7,11 107:13 109:6,19
    117:24 122:5,15 144:22     witnesses                    81:16,18 95:3 100:7
    150:8 153:21 155:23         87:2                        118:13 128:7 130:21
    158:21,25 163:18                                        131:13 148:17 151:9
                               won't                        154:17
   we've                        64:9 82:25
    91:6 127:18 152:19,20                                  year
                               Woolridge                    82:7
    154:25 158:23
                                158:13
   week                                                    years
                               words                        30:3 31:18,20 32:21 71:7
    66:4 114:15
                                32:17 56:9 64:12            76:25 90:3 91:14 95:19
   weeks                                                    97:14,20 112:19 117:8
                               work
    100:16 102:17                                           120:4 133:3 134:14
                                96:24 97:3 124:7
   weren't                                                  151:23
                               work-product
    34:23,25 64:2 115:12                                   yep
                                148:16,22 149:7
    158:25                                                  83:19 88:10 104:22
                               worked                       119:7
   what's
                                9:4,11 44:14,17 45:4
    8:4 9:10 19:17 26:20                                   yesterday
                                77:4 110:20
    34:9,10 51:17 55:3 57:15                                18:11,19 39:20
    75:21 82:13 97:25 129:3    working
                                97:15 160:10               yet alone
   White                                                    126:8
    112:21,24                  works
                                117:7                      you'd
   who's                                                    15:12 140:16
    35:16 91:13                wouldn't
                                37:23 45:6 69:19 90:14     you'll
   William                                                  69:25
                                91:15 94:7 104:8 119:4
    7:4
                                137:15 138:10 150:3        you're
   Williams                     153:14                      8:1 13:10,14 15:7 16:1,
    6:4,15 13:9 19:10 25:16                                 14,19 17:2 18:4 22:11
                               write
    29:18 37:6 40:11 58:12                                  23:1 24:13 28:18 35:7



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
